EXHIBIT 10.52







Prepared by, and after recording

return to:




Brian J. Iwashyna, Esquire

Troutman Sanders LLP

P.O. Box 1122

Richmond, Virginia  23218-1122





































MULTIFAMILY MORTGAGE,

ASSIGNMENT OF RENTS

AND SECURITY AGREEMENT




(LOUISIANA)











FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

LOUISIANA

Ó 1997-2001 Fannie Mae




TABLE OF CONTENTS




PAGE

1.

DEFINITIONS

2.

UNIFORM COMMERCIAL CODE SECURITY AGREEMENT

3.

ASSIGNMENT OF RENTS; APPOINTMENT OF RECEIVER; LENDER IN POSSESSION.

4.

ASSIGNMENT OF LEASES; LEASES AFFECTING THE MORTGAGED PROPERTY.

5.

PAYMENT OF INDEBTEDNESS; PERFORMANCE UNDER LOAN DOCUMENTS; PREPAYMENT PREMIUM  

6.

EXCULPATION

7.

DEPOSITS FOR TAXES, INSURANCE AND OTHER CHARGES.

8.

COLLATERAL AGREEMENTS

9.

APPLICATION OF PAYMENTS

10.

COMPLIANCE WITH LAWS

11.

USE OF PROPERTY

12.

PROTECTION OF LENDER'S SECURITY.

13.

INSPECTION.

14.

BOOKS AND RECORDS; FINANCIAL REPORTING.

15.

TAXES; OPERATING EXPENSES.

16.

LIENS; ENCUMBRANCES.

17.

PRESERVATION, MANAGEMENT AND MAINTENANCE OF MORTGAGED PROPERTY.

18.

ENVIRONMENTAL HAZARDS.

19.

PROPERTY AND LIABILITY INSURANCE.

20.

CONDEMNATION.








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page i

LOUISIANA

Ó 1997-2001 Fannie Mae




21.

TRANSFERS OF THE MORTGAGED PROPERTY OR INTERESTS IN BORROWER.

22.

EVENTS OF DEFAULT

23.

REMEDIES CUMULATIVE

24.

FORBEARANCE.

25.

LOAN CHARGES

26.

WAIVER OF STATUTE OF LIMITATIONS

27.

WAIVER OF MARSHALLING.

28.

FURTHER ASSURANCES.

29.

ESTOPPEL CERTIFICATE

30.

GOVERNING LAW; CONSENT TO JURISDICTION AND VENUE.

31.

NOTICE.

32.

SALE OF NOTE; CHANGE IN SERVICER

33.

SINGLE ASSET BORROWER

34.

SUCCESSORS AND ASSIGNS BOUND

35.

JOINT AND SEVERAL LIABILITY.

36.

RELATIONSHIP OF PARTIES; NO THIRD PARTY BENEFICIARY.

37.

SEVERABILITY; AMENDMENTS

38.

CONSTRUCTION

39.

LOAN SERVICING

40.

DISCLOSURE OF INFORMATION

41.

NO CHANGE IN FACTS OR CIRCUMSTANCES

42.

SUBROGATION.

43.

ACCELERATION; FORECLOSURE; CONFESSION OF JUDGMENT

44.

RELEASE..

45.

WAIVER OF HOMESTEAD








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page ii

LOUISIANA

Ó 1997-2001 Fannie Mae




46.

VENDOR'S LIEN MORTGAGE

47.

ATTORNEYS' FEES

48.

MORTGAGE AND CONVEYANCE CERTIFICATES

49.

LATE CHARGE.

50.

KEEPER OF MORTGAGED PROPERTY

51.

WAIVER OF TRIAL BY JURY.











FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page iii

LOUISIANA

Ó 1997-2001 Fannie Mae




Shadow Wood Apartments




MULTIFAMILY MORTGAGE,

ASSIGNMENT OF RENTS

AND SECURITY AGREEMENT







BE IT KNOWN on this 18th day of January, 2007, before me the undersigned Notary
Public, and in the presence of the undersigned competent witnesses, personally
came and appeared VMS NATIONAL PROPERTIES, a joint venture general partnership
organized and existing under the laws of Illinois (Taxpayer Identification No.
36-3311347) ("Borrower"), whose permanent mailing address is c/o AIMCO, Stanford
Place 3, 4582 South Ulster Street Parkway, Suite 1100, Denver, Colorado 80237,
who by me duly sworn did declare and acknowledge that Borrower is indebted in
favor of CAPMARK FINANCE INC., a corporation organized and existing under the
laws of California, and whose permanent mailing address is 116 Welsh Road,
Horsham, Pennsylvania 19044, Attn: Servicing-Executive Vice President (together
with its successors and assigns and any subsequent holders, "Lender"), under
Borrower's Multifamily Note, dated as of the date of this Instrument, in the
principal amount of $3,900,682.00, which Note is payable to the order of the
above-named Lender, has a stated maturity date as set forth in the Loan
Agreement, and, together with and as a part of the Indebtedness, is secured by
this Multifamily Mortgage, Assignment of Rents and Security Agreement (the
“Instrument”).

TO SECURE TO LENDER the repayment of the Indebtedness (including the payment of
attorneys fees), and all renewals, extensions, modifications and refinancings of
the Indebtedness, and the performance of the covenants and agreements of
Borrower contained in the Loan Documents, Borrower hereby mortgages,
hypothecates and assigns to Lender the Mortgaged Property, including the Land
located in the Parish of Ouachita, State of Louisiana and described in Exhibit A
attached to this Instrument.  The maximum amount of the Indebtedness outstanding
at any time and from time to time that is secured by this Instrument shall be
limited to an amount equal to the original principal balance of the Note
multiplied by three, inclusive of principal, interest, late charges, default
interest, prepayment premiums, additional advances pursuant to this Instrument,
costs, expenses and attorneys’ fees.

Borrower represents and warrants that Borrower is the full owner and lawfully
seized of the Mortgaged Property and has the right, power and authority to
mortgage, grant, convey and assign the Mortgaged Property, and that the
Mortgaged Property is unencumbered.  Borrower covenants that Borrower will
warrant and defend generally the title to, and the ownership and possession of,
the Mortgaged Property against all claims and demands, subject to any
servitudes, easements and restrictions listed in a schedule of exceptions to
coverage in any title insurance policy issued to Lender contemporaneously with
the execution and recordation of this Instrument and insuring Lender's interest
in the Mortgaged Property.

Covenants.  Borrower and Lender covenant and agree as follows:

1.

DEFINITIONS. The following terms, when used in this Instrument (including when
used in the above recitals), shall have the following meanings:








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page 1

LOUISIANA

Ó 1997-2001 Fannie Mae




(a)

"Borrower" means all persons or entities identified as "Borrower" in the first
paragraph of this Instrument, together with their successors and assigns.

(b)

"Collateral Agreement" means any separate agreement between Borrower and Lender
for the purpose of establishing replacement reserves for the Mortgaged Property,
establishing a fund to assure completion of repairs or improvements specified in
that agreement, or assuring reduction of the outstanding principal balance of
the Indebtedness if the occupancy of or income from the Mortgaged Property does
not increase to a level specified in that agreement, or any other agreement or
agreements between Borrower and Lender which provide for the establishment of
any other fund, reserve or account.

(c)

"Environmental Permit" means any permit, license, or other authorization issued
under any Hazardous Materials Law with respect to any activities or businesses
conducted on or in relation to the Mortgaged Property.

(d)

"Event of Default" means the occurrence of any event listed in Section 22.

(e)

"Fixtures" means all property which is so attached to the Land or the
Improvements as to constitute an integral or component part, or a fixture under
applicable law, including: machinery, equipment, engines, boilers, incinerators,
installed building materials; systems and equipment for the purpose of supplying
or distributing heating, cooling, electricity, gas, water, air, or light;
antennas, cable, wiring and conduits used in connection with radio, television,
security, fire prevention, or fire detection or otherwise used to carry
electronic signals; telephone systems and equipment; elevators and related
machinery and equipment; fire detection, prevention and extinguishing systems
and apparatus; security and access control systems and apparatus; plumbing
systems; water heaters, ranges, stoves, microwave ovens, refrigerators,
dishwashers, garbage disposers, washers, dryers and other appliances; light
fixtures, awnings, storm windows and storm doors; pictures, screens, blinds,
shades, curtains and curtain rods; mirrors; cabinets, paneling, rugs and floor
and wall coverings; fences, trees and plants; swimming pools; and exercise
equipment.

(f)

"Governmental Authority" means any board, commission, department or body of any
municipal, county, state or federal governmental unit, or any subdivision of any
of them, that has or acquires jurisdiction over the Mortgaged Property or the
use, operation or improvement of the Mortgaged Property.

(g)

"Hazardous Materials" means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives; flammable
materials; radioactive materials; polychlorinated biphenyls ("PCBs") and
compounds containing them; lead and lead-based paint; asbestos or
asbestos-containing materials in any form that is or could become friable;
underground or above-ground storage tanks, whether empty or containing any
substance; any substance the presence of which on the Mortgaged Property is
prohibited by any federal, state or local authority; any substance that requires
special handling; and any other material or substance now or in the future
defined as a "hazardous substance," "hazardous material," "hazardous waste,"
"toxic substance," "toxic pollutant," "contaminant," or "pollutant" within the
meaning of any Hazardous Materials Law.

(h)

"Hazardous Materials Laws" means all federal, state, and local laws, ordinances
and regulations and standards, rules, policies and other governmental
requirements, administrative rulings and court judgments and decrees in effect
now or in the future and including all amendments, that relate to Hazardous
Materials and apply to Borrower or to the








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page 2

LOUISIANA

Ó 1997-2001 Fannie Mae




Mortgaged Property. Hazardous Materials Laws include, but are not limited to,
the Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. Section 9601, et seq., the Resource Conservation and Recovery Act, 42
U.S.C. Section 6901, et seq., the Toxic Substance Control Act, 15 U.S.C.
Section 2601, et seq., the Clean Water Act, 33 U.S.C. Section 1251, et seq., and
the Hazardous Materials Transportation Act, 49 U.S.C. Section 5101, et seq., and
their state analogs.

(i)

"Impositions" and "Imposition Deposits" are defined in Section 7(a).

(j)

"Improvements" means the buildings, structures, improvements, and alterations
now constructed or at any time in the future constructed or placed upon the
Land, including any future replacements and additions.

(k)

"Indebtedness" means the principal of, interest on, and all other amounts due at
any time under, the Note, this Instrument or any other Loan Document, including
prepayment premiums, late charges, default interest, attorneys’ fees, keeper
fees, collection and foreclosure expenses, advances as provided in Section 12 to
protect the security of this Instrument, and any other sums that Lender may
advance or incur with respect to the Mortgaged Property, or as otherwise
provided in this Instrument or any other Loan Document.

(l)

[Intentionally omitted]

(m)

"Key Principal" means the natural person(s) or entity identified as such at the
foot of this Instrument, and any person or entity who becomes a Key Principal
after the date of this Instrument and is identified as such in an amendment or
supplement to this Instrument.

(n)

"Land" means the immovable property described in Exhibit A.  The immovable
property is located at _________________.

(o)

"Leases" means all present and future leases, subleases, licenses, concessions
or grants or other possessory interests now or hereafter in force, whether oral
or written, covering or affecting the Mortgaged Property, or any portion of the
Mortgaged Property (including proprietary leases or occupancy agreements if
Borrower is a cooperative housing corporation), and all modifications,
extensions or renewals.

(p)

"Lender" means the entity identified as "Lender" in the first paragraph of this
Instrument and its successors and assigns, or any subsequent holder of the Note.

(q)

"Loan Documents" means the Note, this Instrument, all guaranties, all indemnity
agreements, all Collateral Agreements, O&M Programs, and any other documents now
or in the future executed by Borrower, Key Principal, any guarantor or any other
person in connection with the loan evidenced by the Note, as such documents may
be amended from time to time.

(r)

"Loan Servicer" means the entity that from time to time is designated by Lender
to collect payments and deposits and receive notices under the Note, this
Instrument and any other Loan Document, and otherwise to service the loan
evidenced by the Note for the benefit of Lender.  Unless Borrower receives
notice to the contrary, the Loan Servicer is the entity identified as "Lender"
in the first paragraph of this Instrument.

(s)

"Mortgaged Property" means all of Borrower's present and future right, title and
interest in and to all of the following:








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page 3

LOUISIANA

Ó 1997-2001 Fannie Mae




(1)

the Land;

(2)

the Improvements;

(3)

the Fixtures;

(4)

the Personalty;

(5)

all current and future rights, including air rights, development rights, zoning
rights and other similar rights or interests, servitudes, easements, tenements,
rights-of-way, strips and gores of land, streets, alleys, roads, sewer rights,
waters, watercourses, and appurtenances related to or benefiting the Land or the
Improvements, or both, and all rights-of-way, streets, alleys and roads which
may have been or may in the future be vacated;

(6)

all proceeds paid or to be paid by any insurer of the Land, the Improvements,
the Fixtures, the Personalty or any other part of the Mortgaged Property,
whether or not Borrower obtained the insurance pursuant to Lender’s requirement;

(7)

all awards, payments and other compensation made or to be made by any municipal,
state or federal authority with respect to the Land, the Improvements, the
Fixtures, the Personalty or any other part of the Mortgaged Property, including
any awards or settlements resulting from condemnation proceedings or the total
or partial taking of the Land, the Improvements, the Fixtures, the Personalty or
any other part of the Mortgaged Property under the power of eminent domain or
otherwise and including any conveyance in lieu thereof;

(8)

all contracts, options and other agreements for the sale of the Land, the
Improvements, the Fixtures, the Personalty or any other part of the Mortgaged
Property entered into by Borrower now or in the future, including cash or
securities deposited to secure performance by parties of their obligations;

(9)

all proceeds from the conversion, voluntary or involuntary, of any of the above
into cash or liquidated claims, and the right to collect such proceeds;

(10)

all Rents and Leases;

(11)

all earnings, royalties, accounts receivable, issues and profits from the Land,
the Improvements or any other part of the Mortgaged Property, and all
undisbursed proceeds of the loan secured by this Instrument and, if Borrower is
a cooperative housing corporation, maintenance charges or assessments payable by
shareholders or residents;

(12)

all Imposition Deposits;








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page 4

LOUISIANA

Ó 1997-2001 Fannie Mae




(13)

all refunds or rebates of Impositions by any municipal, state or federal
authority or insurance company (other than refunds applicable to periods before
the real property tax year in which this Instrument is dated);

(14)

all tenant security deposits which have not been forfeited by any tenant under
any Lease; and

(15)

all names under or by which any of the above Mortgaged Property may be operated
or known, and all trademarks, trade names, and goodwill relating to any of the
Mortgaged Property.

(t)

"Note" means the Multifamily Note described on page 1 of this Instrument,
including the Acknowledgment and Agreement of Key Principal to Personal
Liability for Exceptions to Non-Recourse Liability (if any), and all schedules,
riders, allonges and addenda, as such Multifamily Note may be amended from time
to time.

(u)

"O&M Program" is defined in Section 18(a).

(v)

"Personalty" means all equipment, inventory, general intangibles which are used
now or in the future in connection with the ownership, management or operation
of the Land or the Improvements or are located on the Land or in the
Improvements, including furniture, furnishings, machinery, building materials,
appliances, goods, supplies, tools, books, records (whether in written or
electronic form), computer equipment (hardware and software) and other tangible
(corporeal) personal (movable) property (other than Fixtures) which are used now
or in the future in connection with the ownership, management or operation of
the Land or the Improvements or are located on the Land or in the Improvements,
and any operating agreements relating to the Land or the Improvements, and any
surveys, plans and specifications and contracts for architectural, engineering
and construction services relating to the Land or the Improvements and all other
intangible (incorporeal) property and rights relating to the operation of, or
used in connection with, the Land or the Improvements, including all
governmental permits relating to any activities on the Land.

(w)

"Property Jurisdiction" is defined in Section 30(a).

(x)

"Rents" means all rents (whether from residential or non-residential space),
revenues and other income of the Land or the Improvements, including subsidy
payments received from any sources (including, but not limited to payments under
any Housing Assistance Payments Contract) parking fees, laundry and vending
machine income and fees and charges for food, health care and other services
provided at the Mortgaged Property, whether now due, past due, or to become due,
and deposits forfeited by tenants.

(y)

"Taxes" means all taxes, assessments, vault rentals and other charges, if any,
general, special or otherwise, including all assessments for schools, public
betterments and general or local improvements, which are levied, assessed or
imposed by any public authority or quasi-public authority, and which, if not
paid, will become a lien, on the Land or the Improvements.

(z)

"Transfer" means (A) a sale, assignment, transfer or other disposition (whether
voluntary, involuntary or by operation of law, and whether on a bond for deed
basis or otherwise); (B) the granting, creating or attachment of a lien,
encumbrance or security interest (whether voluntary, involuntary or by operation
of law, and whether on a bond for deed basis or








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page 5

LOUISIANA

Ó 1997-2001 Fannie Mae




otherwise); (C) the issuance or other creation of an ownership interest in a
legal entity, including a partnership interest, interest in a limited liability
company or corporate stock; (D) the withdrawal, retirement, removal or
involuntary resignation of a partner in a partnership or a member or manager in
a limited liability company; or (E) the merger, dissolution, liquidation, or
consolidation of a legal entity.  "Transfer" does not include (i) a conveyance
of the Mortgaged Property at a judicial or non-judicial foreclosure sale under
this Instrument or (ii) the Mortgaged Property becoming part of a bankruptcy
estate by operation of law under the United States Bankruptcy Code.  For
purposes of defining the term "Transfer," the term "partnership" shall mean a
general partnership, a limited partnership or partnership in commendam, a joint
venture and a registered limited liability partnership, and the term "partner"
shall mean a general partner, a limited partner and a joint venturer.

(aa)

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as adopted
in any state or the District of Columbia.  In Louisiana, “Uniform Commercial
Code” or “UCC” shall refer to the Louisiana Commercial Laws, Louisiana Revised
Statues Title 10, Sections 1-101, et seq.

2.

UNIFORM COMMERCIAL CODE SECURITY AGREEMENT. This Instrument is also a security
agreement under the Uniform Commercial Code for any of the Mortgaged Property
which, under applicable law, may be subject to a security interest under the
Uniform Commercial Code, whether acquired now or in the future, and all products
and cash and non-cash proceeds thereof (collectively, "UCC Collateral"), and
Borrower hereby grants to Lender a security interest in the UCC Collateral.
 Borrower hereby authorizes Lender to file financing statements, continuation
statements and financing statement amendments, in such form as Lender may
require to perfect or continue the perfection of this security interest and
Borrower agrees, if Lender so requests, to execute and deliver to Lender such
financing statements, continuation statements and amendments.  Borrower shall
pay all filing costs and all costs and expenses of any record searches for
financing statements that Lender may require.  Without the prior written consent
of Lender, Borrower shall not create or permit to exist any other lien or
security interest in any of the UCC Collateral.  If an Event of Default has
occurred and is continuing, Lender shall have the remedies of a secured party
under the Uniform Commercial Code, in addition to all remedies provided by this
Instrument or existing under applicable law.  In exercising any remedies, Lender
may exercise its remedies against the UCC Collateral separately or together, and
in any order, without in any way affecting the availability of Lender's other
remedies.  This Instrument constitutes a financing statement with respect to any
part of the Mortgaged Property which is or may become a Fixture.

3.

ASSIGNMENT OF RENTS; APPOINTMENT OF RECEIVER; LENDER IN POSSESSION.

(a)

As part of the consideration for the Indebtedness, Borrower absolutely and
unconditionally assigns and transfers to Lender all Rents. It is the intention
of Borrower to establish a present, absolute and irrevocable transfer and
assignment to Lender of all Rents and to authorize and empower Lender to collect
and receive all Rents without the necessity of further action on the part of
Borrower.  Promptly upon request by Lender, Borrower agrees to execute and
deliver such further assignments as Lender may from time to time require.
 Borrower and Lender intend this assignment of Rents to be immediately effective
and to constitute an absolute present assignment and not an assignment for
additional security only.  For purposes of giving effect to this absolute
assignment of Rents, and for no other purpose, Rents shall not be deemed to be a
part of the "Mortgaged Property," as that term is defined in Section 1(s).
 However, if this present, absolute and unconditional assignment of Rents is not
enforceable by its terms under the








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page 6

LOUISIANA

Ó 1997-2001 Fannie Mae




laws of the Property Jurisdiction, then the Rents shall be included as a part of
the Mortgaged Property and it is the intention of the Borrower that in this
circumstance this Instrument create and perfect a security interest on Rents in
favor of Lender, which security interest shall be effective as of the date of
this Instrument.

(b)

After the occurrence of an Event of Default, Borrower authorizes Lender to
collect, sue for and compromise Rents and directs each tenant of the Mortgaged
Property to pay all Rents to, or as directed by, Lender, and Borrower shall,
upon Borrower’s receipt of any Rents from any sources (including, but not
limited to subsidy payments under any Housing Assistance Payments Contract), pay
the total amount of such receipts to the Lender.  However, until the occurrence
of an Event of Default, Lender hereby grants to Borrower a revocable license to
collect and receive all Rents, to hold all Rents in trust for the benefit of
Lender and to apply all Rents to pay the installments of interest and principal
then due and payable under the Note and the other amounts then due and payable
under the other Loan Documents, including Imposition Deposits, and to pay the
current costs and expenses of managing, operating and maintaining the Mortgaged
Property, including utilities, Taxes and insurance premiums (to the extent not
included in Imposition Deposits), tenant improvements and other capital
expenditures.  So long as no Event of Default has occurred and is continuing,
the Rents remaining after application pursuant to the preceding sentence may be
retained by Borrower free and clear of, and released from, Lender's rights with
respect to Rents under this Instrument.  From and after the occurrence of an
Event of Default, and without the necessity of Lender entering upon and taking
and maintaining control of the Mortgaged Property directly, or by a receiver,
Borrower’s license to collect Rents shall automatically terminate and Lender
shall without notice be entitled to all Rents as they become due and payable,
including Rents then due and unpaid.  Borrower shall pay to Lender upon demand
all Rents to which Lender is entitled.  At any time on or after the date of
Lender’s demand for Rents, Lender may give, and Borrower hereby irrevocably
authorizes Lender to give, notice to all tenants of the Mortgaged Property
instructing them to pay all Rents to Lender, no tenant shall be obligated to
inquire further as to the occurrence or continuance of an Event of Default, and
no tenant shall be obligated to pay to Borrower any amounts which are actually
paid to Lender in response to such a notice.  Any such notice by Lender shall be
delivered to each tenant personally, by mail or by delivering such demand to
each rental unit.  Borrower shall not interfere with and shall cooperate with
Lender's collection of such Rents.

(c)

Borrower represents and warrants to Lender that Borrower has not executed any
prior assignment of Rents (other than an assignment of Rents securing
indebtedness that will be paid off and discharged with the proceeds of the loan
evidenced by the Note), that Borrower has not performed, and Borrower covenants
and agrees that it will not perform, any acts and has not executed, and shall
not execute, any instrument which would prevent Lender from exercising its
rights under this Section 3, and that at the time of execution of this
Instrument there has been no anticipation or prepayment of any Rents for more
than two months prior to the due dates of such Rents.  Borrower shall not
collect or accept payment of any Rents more than two months prior to the due
dates of such Rents.

(d)

If an Event of Default has occurred and is continuing, Lender may, regardless of
the adequacy of Lender's security or the solvency of Borrower and even in the
absence of waste, enter upon and take and maintain full control of the Mortgaged
Property in order to perform all acts that Lender in its discretion determines
to be necessary or desirable for the operation and maintenance of the Mortgaged
Property, including the execution, cancellation or modification of Leases, the
collection of all Rents, the making of repairs to the Mortgaged Property and the
execution or termination of contracts providing for the management, operation or
maintenance of the Mortgaged Property, for the purposes of enforcing the
assignment of Rents pursuant to








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page 7

LOUISIANA

Ó 1997-2001 Fannie Mae




Section 3(a), protecting the Mortgaged Property or the security of this
Instrument, or for such other purposes as Lender in its discretion may deem
necessary or desirable.  Alternatively, if an Event of Default has occurred and
is continuing, regardless of the adequacy of Lender's security, without regard
to Borrower’s solvency and without the necessity of giving prior notice (oral or
written) to Borrower, Lender may apply to any court having jurisdiction for the
appointment of a receiver for the Mortgaged Property to take any or all of the
actions set forth in the preceding sentence.  If Lender elects to seek the
appointment of a receiver for the Mortgaged Property at any time after an Event
of Default has occurred and is continuing, Borrower, by its execution of this
Instrument, expressly consents to the appointment of such receiver, including
the appointment of a receiver ex parte if permitted by applicable law.  Lender
or the receiver, as the case may be, shall be entitled to receive a reasonable
fee for managing the Mortgaged Property.  Immediately upon appointment of a
receiver or immediately upon the Lender's entering upon and taking possession
and control of the Mortgaged Property, Borrower shall surrender possession of
the Mortgaged Property to Lender or the receiver, as the case may be, and shall
deliver to Lender or the receiver, as the case may be, all documents, records
(including records on electronic or magnetic media), accounts, surveys, plans,
and specifications relating to the Mortgaged Property and all security deposits
and prepaid Rents.  In the event Lender takes possession and control of the
Mortgaged Property, Lender may exclude Borrower and its representatives from the
Mortgaged Property.  Borrower acknowledges and agrees that the exercise by
Lender of any of the rights conferred under this Section 3 shall not be
construed to make Lender a mortgagee-in-possession of the Mortgaged Property so
long as Lender has not itself entered into actual possession of the Land and
Improvements.

(e)

If Lender enters the Mortgaged Property, Lender shall be liable to account only
to Borrower and only for those Rents actually received.  Lender shall not be
liable to Borrower, anyone claiming under or through Borrower or anyone having
an interest in the Mortgaged Property, by reason of any act or omission of
Lender under this Section 3, and Borrower hereby releases and discharges Lender
from any such liability to the fullest extent permitted by law.

(f)

If the Rents are not sufficient to meet the costs of taking control of and
managing the Mortgaged Property and collecting the Rents, any funds expended by
Lender for such purposes shall become an additional part of the Indebtedness as
provided in Section 12.

(g)

Any entering upon and taking of control of the Mortgaged Property by Lender or
the receiver, as the case may be, and any application of Rents as provided in
this Instrument shall not cure or waive any Event of Default or invalidate any
other right or remedy of Lender under applicable law or provided for in this
Instrument.

4.

ASSIGNMENT OF LEASES; LEASES AFFECTING THE MORTGAGED PROPERTY.

(a)

As part of the consideration for the Indebtedness, Borrower absolutely and
unconditionally assigns and transfers to Lender all of Borrower's right, title
and interest in, to and under the Leases, including Borrower's right, power and
authority to modify the terms of any such Lease, or extend or terminate any such
Lease.  It is the intention of Borrower to establish a present, absolute and
irrevocable transfer and assignment to Lender of all of Borrower’s right, title
and interest in, to and under the Leases.  Borrower and Lender intend this
assignment of the Leases to be immediately effective and to constitute an
absolute present assignment and not an assignment for additional security only.
 For purposes of giving effect to this absolute assignment of the Leases, and
for no other purpose, the Leases shall not be deemed to be a part of the
“Mortgaged Property,” as that term is defined in Section 1(s).  However, if this
present,








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page 8

LOUISIANA

Ó 1997-2001 Fannie Mae




absolute and unconditional assignment of the Leases is not enforceable by its
terms under the laws of the Property Jurisdiction, then the Leases shall be
included as a part of the Mortgaged Property and it is the intention of the
Borrower that in this circumstance this Instrument create and perfect a security
interest on the Leases in favor of Lender, which security interest shall be
effective as of the date of this Instrument.

(b)

Until Lender gives notice to Borrower of Lender's exercise of its rights under
this Section 4, Borrower shall have all rights, power and authority granted to
Borrower under any Lease (except as otherwise limited by this Section or any
other provision of this Instrument), including the right, power and authority to
modify the terms of any Lease or extend or terminate any Lease.  Upon the
occurrence of an Event of Default, the permission given to Borrower pursuant to
the preceding sentence to exercise all rights, power and authority under Leases
shall automatically terminate.  Borrower shall comply with and observe
Borrower's obligations under all Leases, including Borrower's obligations
pertaining to the maintenance and disposition of tenant security deposits.

(c)

Borrower acknowledges and agrees that the exercise by Lender, either directly or
by a receiver, of any of the rights conferred under this Section 4 shall not be
construed to make Lender a mortgagee-in-possession of the Mortgaged Property so
long as Lender has not itself entered into actual possession of the Land and the
Improvements.  The acceptance by Lender of the assignment of the Leases pursuant
to Section 4(a) shall not at any time or in any event obligate Lender to take
any action under this Instrument or to expend any money or to incur any
expenses.  Lender shall not be liable in any way for any injury or damage to
person or property sustained by any person or persons, firm or corporation in or
about the Mortgaged Property.  Prior to Lender's actual entry into and taking
possession of the Mortgaged Property, Lender shall not (i) be obligated to
perform any of the terms, covenants and conditions contained in any Lease (or
otherwise have any obligation with respect to any Lease); (ii) be obligated to
appear in or defend any action or proceeding relating to the Lease or the
Mortgaged Property; or (iii) be responsible for the operation, control, care,
management or repair of the Mortgaged Property or any portion of the Mortgaged
Property.  The execution of this Instrument by Borrower shall constitute
conclusive evidence that all responsibility for the operation, control, care,
management and repair of the Mortgaged Property is and shall be that of
Borrower, prior to such actual entry and taking of possession.

(d)

Upon delivery of notice by Lender to Borrower of Lender's exercise of Lender's
rights under this Section 4 at any time after the occurrence of an Event of
Default, and without the necessity of Lender entering upon and taking and
maintaining control of the Mortgaged Property directly, by a receiver, or by any
other manner or proceeding permitted by the laws of the Property Jurisdiction,
Lender immediately shall have all rights, powers and authority granted to
Borrower under any Lease, including the right, power and authority to modify the
terms of any such Lease, or extend or terminate any such Lease.

(e)

Borrower shall, promptly upon Lender's request, deliver to Lender an executed
copy of each residential Lease then in effect. All Leases for residential
dwelling units shall be on forms approved by Lender, shall be for initial terms
of at least six months and not more than two years, and shall not include
options to purchase.  If customary in the applicable market, residential Leases
with terms of less than six months may be permitted with Lender's prior written
consent.

(f)

Borrower shall not lease any portion of the Mortgaged Property for
non-residential use except with the prior written consent of Lender and Lender's
prior written approval of the Lease agreement.  Borrower shall not modify the
terms of, or extend or








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page 9

LOUISIANA

Ó 1997-2001 Fannie Mae




terminate, any Lease for non-residential use (including any Lease in existence
on the date of this Instrument) without the prior written consent of Lender.
 Borrower shall, without request by Lender, deliver an executed copy of each
non-residential Lease to Lender promptly after such Lease is signed.   All
non-residential Leases, including renewals or extensions of existing Leases,
shall specifically provide that (1) such Leases are subordinate to the lien of
this Instrument (unless waived in writing by Lender); (2) the tenant shall
attorn to Lender and any purchaser at a foreclosure sale, such attornment to be
self-executing and effective upon acquisition of title to the Mortgaged Property
by any purchaser at a foreclosure sale or by Lender in any manner; (3) the
tenant agrees to execute such further evidences of attornment as Lender or any
purchaser at a foreclosure sale may from time to time request; (4) the Lease
shall not be terminated by foreclosure or any other transfer of the Mortgaged
Property; (5) after a foreclosure sale of the Mortgaged Property, Lender or any
other purchaser at such foreclosure sale may, at Lender's or such purchaser's
option, accept or terminate such Lease; and (6) the tenant shall, upon receipt
after the occurrence of an Event of Default of a written request from Lender,
pay all Rents payable under the Lease to Lender.

(g)

Borrower shall not receive or accept Rent under any Lease (whether residential
or non-residential) for more than two months in advance.

5.

PAYMENT OF INDEBTEDNESS; PERFORMANCE UNDER LOAN DOCUMENTS; PREPAYMENT PREMIUM.
 Borrower shall pay the Indebtedness when due in accordance with the terms of
the Note and the other Loan Documents and shall perform, observe and comply with
all other provisions of the Note and the other Loan Documents.  Borrower shall
pay a prepayment premium in connection with certain prepayments of the
Indebtedness, including a payment made after Lender's exercise of any right of
acceleration of the Indebtedness, as provided in the Note.

6.

EXCULPATION.  Borrower’s personal liability for payment of the Indebtedness and
for performance of the other obligations to be performed by it under this
Instrument is limited in the manner, and to the extent, provided in the Note.

7.

DEPOSITS FOR TAXES, INSURANCE AND OTHER CHARGES.

(a)

Borrower shall deposit with Lender on the day monthly installments of principal
or interest, or both, are due under the Note (or on another day designated in
writing by Lender), until the Indebtedness is paid in full, an additional amount
sufficient to accumulate with Lender the entire sum required to pay, when due
(1) any water and sewer charges which, if not paid, may result in a lien on all
or any part of the Mortgaged Property, (2) the premiums for fire and other
hazard insurance, rent loss insurance and such other insurance as Lender may
require under Section 19, (3) Taxes, and (4) amounts for other charges and
expenses which Lender at any time reasonably deems necessary to protect the
Mortgaged Property, to prevent the imposition of liens on the Mortgaged
Property, or otherwise to protect Lender's interests, all as reasonably
estimated from time to time by Lender.  The amounts deposited under the
preceding sentence are collectively referred to in this Instrument as the
"Imposition Deposits".  The obligations of Borrower for which the Imposition
Deposits are required are collectively referred to in this Instrument as
"Impositions".  The amount of the Imposition Deposits shall be sufficient to
enable Lender to pay each Imposition before the last date upon which such
payment may be made without any penalty or interest charge being added.  Lender
shall maintain records indicating how much of the monthly Imposition Deposits
and how much of the aggregate Imposition Deposits held by Lender are held for
the purpose of paying Taxes, insurance premiums and each other obligation of
Borrower for which Imposition Deposits are required.  








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page 10

LOUISIANA

Ó 1997-2001 Fannie Mae




Any waiver by Lender of the requirement that Borrower remit Imposition Deposits
to Lender may be revoked by Lender, in Lender's discretion, at any time upon
notice to Borrower.

(b)

Imposition Deposits shall be held in an institution (which may be Lender, if
Lender is such an institution) whose deposits or accounts are insured or
guaranteed by a federal agency.  Lender shall not be obligated to open
additional accounts or deposit Imposition Deposits in additional institutions
when the amount of the Imposition Deposits exceeds the maximum amount of the
federal deposit insurance or guaranty.  Lender shall apply the Imposition
Deposits to pay Impositions so long as no Event of Default has occurred and is
continuing.  Unless applicable law requires, Lender shall not be required to pay
Borrower any interest, earnings or profits on the Imposition Deposits.  Borrower
hereby pledges and grants to Lender a security interest in the Imposition
Deposits as additional security for all of Borrower's obligations under this
Instrument and the other Loan Documents.  Any amounts deposited with Lender
under this Section 7 shall not be trust funds, nor shall they operate to reduce
the Indebtedness, unless applied by Lender for that purpose under Section 7(e).

(c)

If Lender receives a bill or invoice for an Imposition, Lender shall pay the
Imposition from the Imposition Deposits held by Lender.  Lender shall have no
obligation to pay any Imposition to the extent it exceeds Imposition Deposits
then held by Lender.  Lender may pay an Imposition according to any bill,
statement or estimate from the appropriate public office or insurance company
without inquiring into the accuracy of the bill, statement or estimate or into
the validity of the Imposition.

(d)

If at any time the amount of the Imposition Deposits held by Lender for payment
of a specific Imposition exceeds the amount reasonably deemed necessary by
Lender, the excess shall be credited against future installments of Imposition
Deposits.  If at any time the amount of the Imposition Deposits held by Lender
for payment of a specific Imposition is less than the amount reasonably
estimated by Lender to be necessary, Borrower shall pay to Lender the amount of
the deficiency within 15 days after notice from Lender.

(e)

If an Event of Default has occurred and is continuing, Lender may apply any
Imposition Deposits, in any amounts and in any order as Lender determines, in
Lender's discretion, to pay any Impositions or as a credit against the
Indebtedness. Upon payment in full of the Indebtedness, Lender shall refund to
Borrower any Imposition Deposits held by Lender.

8.

COLLATERAL AGREEMENTS.  Borrower shall deposit with Lender such amounts as may
be required by any Collateral Agreement and shall perform all other obligations
of Borrower under each Collateral Agreement.

9.

APPLICATION OF PAYMENTS.  If at any time Lender receives, from Borrower or
otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, then Lender may apply that payment to
amounts then due and payable in any manner and in any order determined by
Lender, in Lender's discretion.  Neither Lender's acceptance of an amount which
is less than all amounts then due and payable nor Lender's application of such
payment in the manner authorized shall constitute or be deemed to constitute
either a waiver of the unpaid amounts or an accord and satisfaction.
 Notwithstanding the application of any such amount to the Indebtedness,
 Borrower’s obligations under this Instrument and the Note shall remain
unchanged.

10.

COMPLIANCE WITH LAWS.  Borrower shall comply with all laws, ordinances,
regulations and requirements of any Governmental Authority and all recorded
lawful








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page 11

LOUISIANA

Ó 1997-2001 Fannie Mae




covenants and agreements relating to or affecting the Mortgaged Property,
including all laws, ordinances, regulations, requirements and covenants
pertaining to health and safety, construction of improvements on the Mortgaged
Property, fair housing, zoning and land use, and Leases.  Borrower also shall
comply with all applicable laws that pertain to the maintenance and disposition
of tenant security deposits.  Borrower shall at all times maintain records
sufficient to demonstrate  compliance with the provisions of this Section 10.
 Borrower shall take appropriate measures to prevent, and shall not engage in or
knowingly permit, any illegal activities at the Mortgaged Property that could
endanger tenants or visitors, result in damage to the Mortgaged Property, result
in forfeiture of the Mortgaged Property, or otherwise materially impair the lien
created by this Instrument or Lender's interest in the Mortgaged Property.
 Borrower represents and warrants to Lender that no portion of the Mortgaged
Property has been or will be purchased with the proceeds of any illegal
activity.

11.

USE OF PROPERTY.  Unless required by applicable law, Borrower shall not (a)
except for any change in use approved by Lender, allow changes in the use for
which all or any part of the Mortgaged Property is being used at the time this
Instrument was executed, (b) convert any individual dwelling units or common
areas to commercial use, (c) initiate or acquiesce in a change in the zoning
classification of the Mortgaged Property, or (d) establish any condominium or
cooperative regime with respect to the Mortgaged Property.

12.

PROTECTION OF LENDER'S SECURITY.

(a)

If Borrower fails to perform any of its obligations under this Instrument or any
other Loan Document, or if any action or proceeding is commenced which purports
to affect the Mortgaged Property, Lender's security or Lender's rights under
this Instrument, including eminent domain, insolvency, code enforcement, civil
or criminal forfeiture, enforcement of Hazardous Materials Laws, fraudulent
conveyance or reorganizations or proceedings involving a bankrupt or decedent,
then Lender at Lender's option may make such appearances, disburse such sums and
take such actions as Lender reasonably deems necessary to perform such
obligations of Borrower and to protect Lender's interest, including (1) payment
of fees and out-of-pocket expenses of attorneys, accountants, inspectors and
consultants, (2) entry upon the Mortgaged Property to make repairs or secure the
Mortgaged Property, (3) procurement of the insurance required by Section 19, and
(4) payment of amounts which Borrower has failed to pay under Sections 15 and
17.

(b)

Any amounts disbursed by Lender under this Section 12, or under any other
provision of this Instrument that treats such disbursement as being made under
this Section 12, shall be added to, and become part of, the principal component
of the Indebtedness, shall be immediately due and payable and shall bear
interest from the date of disbursement until paid at the "Default Rate", as
defined in the Note.

(c)

Nothing in this Section 12 shall require Lender to incur any expense or take any
action.

13.

INSPECTION.  Lender, its agents, representatives, and designees may make or
cause to be made entries upon and inspections of the Mortgaged Property
(including environmental inspections and tests) during normal business hours, or
at any other reasonable time.








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page 12

LOUISIANA

Ó 1997-2001 Fannie Mae




14.

BOOKS AND RECORDS; FINANCIAL REPORTING.

(a)

Borrower shall keep and maintain at all times at the Mortgaged Property or the
management agent's offices, and upon Lender's request shall make available at
the Mortgaged Property, complete and accurate books of account and records
(including copies of supporting bills and invoices) adequate to reflect
correctly the operation of the Mortgaged Property, and copies of all written
contracts, Leases, and other instruments which affect the Mortgaged Property.
 The books, records, contracts, Leases and other instruments shall be subject to
examination and inspection at any reasonable time by Lender.

(b)

Borrower shall furnish to Lender all of the following:

(1)

within 120 days after the end of each fiscal year of Borrower, a statement of
income and expenses for Borrower's operation of the Mortgaged Property for that
fiscal year, a statement of changes in financial position of Borrower relating
to the Mortgaged Property for that fiscal year and, when requested by Lender, a
balance sheet showing all assets and liabilities of Borrower relating to the
Mortgaged Property as of the end of that fiscal year;

(2)

within 120 days after the end of each fiscal year of Borrower, and at any other
time upon Lender's request, a rent schedule for the Mortgaged Property showing
the name of each tenant, and for each tenant, the space occupied, the lease
expiration date, the rent payable for the current month, the date through which
rent has been paid, and any related information requested by Lender;

(3)

within 120 days after the end of each fiscal year of Borrower, and at any other
time upon Lender's request, an accounting of all security deposits held pursuant
to all Leases, including the name of the institution (if any) and the names and
identification numbers of the accounts (if any) in which such security deposits
are held and the name of the person to contact at such financial institution,
along with any authority or release necessary for Lender to access information
regarding such accounts;

(4)

within 120 days after the end of each fiscal year of Borrower, and at any other
time upon Lender's request, a statement that identifies all owners of any
interest in Borrower and the interest held by each, if Borrower is a
corporation, all officers and directors of Borrower, and if Borrower is a
limited liability company, all managers who are not members;

(5)

upon Lender's request, a monthly property management report for the Mortgaged
Property, showing the number of inquiries made and rental applications received
from tenants or prospective tenants and deposits received from tenants and any
other information requested by Lender;

(6)

upon Lender's request, a balance sheet, a statement of income and expenses for
Borrower and a statement of changes in financial position of Borrower for
Borrower's most recent fiscal year; and








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page 13

LOUISIANA

Ó 1997-2001 Fannie Mae




(7)

if required by Lender, a statement of income and expense for the Mortgaged
Property for the prior month or quarter.

(c)

Each of the statements, schedules and reports required by Section 14(b) shall be
certified to be complete and accurate by an individual having authority to bind
Borrower, and shall be in such form and contain such detail as Lender may
reasonably require.  Lender also may require that any statements, schedules or
reports be audited at Borrower's expense by independent certified public
accountants acceptable to Lender.

(d)

If Borrower fails to provide in a timely manner the statements, schedules and
reports required by Section 14(b), Lender shall have the right to have
Borrower's books and records audited, at Borrower’s expense, by independent
certified public accountants selected by Lender in order to obtain such
statements, schedules and reports, and all related costs and expenses of Lender
shall become immediately due and payable and shall become an additional part of
the Indebtedness as provided in Section 12.

(e)

If an Event of Default has occurred and is continuing, Borrower shall deliver to
Lender upon written demand all books and records relating to the Mortgaged
Property or its operation.

(f)

Borrower authorizes Lender to obtain a credit report on Borrower at any time.

(g)

If an Event of Default has occurred and Lender has not previously required
Borrower to furnish a quarterly statement of income and expense for the
Mortgaged Property, Lender may require Borrower to furnish such a statement
within 45 days after the end of each fiscal quarter of Borrower following such
Event of Default.

15.

TAXES; OPERATING EXPENSES.

(a)

Subject to the provisions of Section 15(c) and Section 15(d), Borrower shall
pay, or cause to be paid, all Taxes when due and before the addition of any
interest, fine, penalty  or cost for nonpayment.  

(b)

Subject to the provisions of Section 15(c), Borrower shall pay the expenses of
operating, managing, maintaining and repairing the Mortgaged Property (including
insurance premiums, utilities, repairs and replacements) before the last date
upon which each such payment may be made without any penalty or interest charge
being added.

(c)

As long as no Event of Default exists and Borrower has timely delivered to
Lender any bills or premium notices that it has received, Borrower shall not be
obligated to pay Taxes, insurance premiums or any other individual Imposition to
the extent that sufficient Imposition Deposits are held by Lender for the
purpose of paying that specific Imposition.  If an Event of Default exists,
Lender may exercise any rights Lender may have with respect to Imposition
Deposits without regard to whether Impositions are then due and payable.  Lender
shall have no liability to Borrower for failing to pay any Impositions to the
extent that any Event of Default has occurred and is continuing, insufficient
Imposition Deposits are held by Lender at the time an Imposition becomes due and
payable or Borrower has failed to provide Lender with bills and premium notices
as provided above.

(d)

Borrower, at its own expense, may contest by appropriate legal proceedings,
conducted diligently and in good faith, the amount or validity of any Imposition
other than








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page 14

LOUISIANA

Ó 1997-2001 Fannie Mae




insurance premiums, if (1) Borrower notifies Lender of the commencement or
expected commencement of such proceedings, (2) the Mortgaged Property is not in
danger of being sold or forfeited, (3) Borrower deposits with Lender reserves
sufficient to pay the contested Imposition, if requested by Lender, and (4)
Borrower furnishes whatever additional security is required in the proceedings
or is reasonably requested by Lender, which may include the delivery to Lender
of the reserves established by Borrower to pay the contested Imposition.

(e)

Borrower shall promptly deliver to Lender a copy of all notices of, and invoices
for, Impositions, and if Borrower pays any Imposition directly, Borrower shall
promptly furnish to Lender receipts evidencing such payments.

16.

LIENS; ENCUMBRANCES.  Borrower acknowledges that, to the extent provided in
Section 21, the grant, creation or existence of any mortgage, deed of trust,
deed to secure debt, security interest or other lien, privilege or encumbrance
(a "Lien") on the Mortgaged Property (other than the lien of this Instrument) or
on certain ownership interests in Borrower, whether voluntary, involuntary or by
operation of law, and whether or not such Lien has priority over the lien of
this Instrument, is a "Transfer" which constitutes an Event of Default.

17.

PRESERVATION, MANAGEMENT AND MAINTENANCE OF MORTGAGED PROPERTY.  

(a)

Borrower (1) shall not commit waste or permit impairment or deterioration of the
Mortgaged Property, (2) shall not abandon the Mortgaged Property, (3) shall
restore or repair promptly, in a good and workmanlike manner, any damaged part
of the Mortgaged Property to the equivalent of its original condition, or such
other condition as Lender may approve in writing, whether or not insurance
proceeds or condemnation awards are available to cover any costs of such
restoration or repair, (4) shall keep the Mortgaged Property in good repair,
including the replacement of Personalty and Fixtures with items of equal or
better function and quality, (5) shall provide for professional management of
the Mortgaged Property by a residential rental property manager satisfactory to
Lender under a contract approved by Lender in writing, and (6) shall give notice
to Lender of and, unless otherwise directed in writing by Lender, shall appear
in and defend any action or proceeding purporting to affect the Mortgaged
Property, Lender's security or Lender's rights under this Instrument.  Borrower
shall not (and shall not permit any tenant or other person to) remove, demolish
or alter the Mortgaged Property or any part of the Mortgaged Property except in
connection with the replacement of tangible Personalty.

(b)

If, in connection with the making of the loan evidenced by the Note or at any
later date, Lender waives in writing the requirement of Section 17(a)(5) above
that Borrower enter into a written contract for management of the Mortgaged
Property and if, after the date of this Instrument, Borrower intends to change
the management of the Mortgaged Property, Lender shall have the right to approve
such new property manager and the written contract for the management of the
Mortgaged Property and require that Borrower and such new property manager enter
into an Assignment of Management Agreement on a form approved by Lender.  If
required by Lender (whether before or after an Event of Default), Borrower will
cause any Affiliate of Borrower to whom fees are payable for the management of
the Mortgaged Property to enter into an agreement with Lender, in a form
approved by Lender, providing for subordination of those fees and such other
provisions as Lender may require.  "Affiliate of Borrower" means any
corporation, partnership, joint venture, limited liability company, limited
liability partnership, trust or individual controlled by, under common control
with, or which controls Borrower (the term "control" for these purposes shall
mean the ability, whether by the ownership of shares or other equity interests,
by








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page 15

LOUISIANA

Ó 1997-2001 Fannie Mae




contract or otherwise, to elect a majority of the directors of a corporation, to
make management decisions on behalf of, or independently to select the managing
partner of, a partnership, or otherwise to have the power independently to
remove and then select a majority of those individuals exercising managerial
authority over an entity, and control shall be conclusively presumed in the case
of the ownership of 50% or more of the equity interests).

18.

ENVIRONMENTAL HAZARDS.

(a)

Except for matters covered by a written program of operations and maintenance
approved in writing by Lender (an "O&M Program") or matters described in
Section 18(b), Borrower shall not cause or permit any of the following:

(1)

the presence, use, generation, release, treatment, processing, storage
(including storage in above ground and underground storage tanks), handling, or
disposal of any Hazardous Materials on or under the Mortgaged Property or any
other  property of Borrower that is adjacent to the Mortgaged Property;

(2)

the transportation of any Hazardous Materials to, from, or across the Mortgaged
Property;

(3)

any occurrence or condition on the Mortgaged Property or any other property of
Borrower that is adjacent to the Mortgaged Property, which occurrence or
condition is or may be in violation of Hazardous Materials Laws; or

(4)

any violation of or noncompliance with the terms of any Environmental Permit
with respect to the Mortgaged Property or any  property of Borrower that is
adjacent to the Mortgaged Property.

The matters described in clauses (1) through (4) above are referred to
collectively in this Section 18 as "Prohibited Activities or Conditions".

(b)

Prohibited Activities and Conditions shall not include the safe and lawful use
and storage of quantities of (1) pre-packaged supplies, cleaning materials and
petroleum products customarily used in the operation and maintenance of
comparable multifamily properties, (2) cleaning materials, personal grooming
items and other items sold in pre-packaged containers for consumer use and used
by tenants and occupants of residential dwelling units in the Mortgaged
Property; and (3) petroleum products used in the operation and maintenance of
motor vehicles from time to time located on the Mortgaged Property’s parking
areas, so long as all of the foregoing are used, stored, handled, transported
and disposed of in compliance with Hazardous Materials Laws.

(c)

Borrower shall take all commercially reasonable actions (including the inclusion
of appropriate provisions in any Leases executed after the date of this
Instrument) to prevent its employees, agents, and contractors, and all tenants
and other occupants from causing or permitting any Prohibited Activities or
Conditions.  Borrower shall not lease or allow the sublease or use of all or any
portion of the Mortgaged Property to any tenant or subtenant for nonresidential
use by any user that, in the ordinary course of its business, would cause or
permit any Prohibited Activity or Condition.








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page 16

LOUISIANA

Ó 1997-2001 Fannie Mae




(d)

If an O&M Program has been established with respect to Hazardous Materials,
Borrower shall comply in a timely manner with, and cause all employees, agents,
and contractors of Borrower and any other persons present on the Mortgaged
Property to comply with the O&M Program.  All costs of performance of Borrower's
obligations under any O&M Program shall be paid by Borrower, and Lender's
out-of-pocket costs incurred in connection with the monitoring and review of the
O&M Program and Borrower's performance shall be paid by Borrower upon demand by
Lender.  Any such out-of-pocket costs of Lender which Borrower fails to pay
promptly shall become an additional part of the Indebtedness as provided in
Section 12.

(e)

Borrower represents and warrants to Lender that, except as previously disclosed
by Borrower to Lender in writing:

(1)

Borrower has not at any time engaged in, caused or permitted any Prohibited
Activities or Conditions;

(2)

to the best of Borrower's knowledge after reasonable and diligent inquiry, no
Prohibited Activities or Conditions exist or have existed;

(3)

except to the extent previously disclosed by Borrower to Lender in writing, the
Mortgaged Property does not now contain any underground storage tanks, and, to
the best of Borrower’s knowledge after reasonable and diligent inquiry, the
Mortgaged Property has not contained any underground storage tanks in the past.
 If there is an underground storage tank located on the Property which has been
previously disclosed by Borrower to Lender in writing, that tank complies with
all requirements of Hazardous Materials Laws;

(4)

Borrower has complied with all Hazardous Materials Laws, including all
requirements for notification regarding releases of Hazardous Materials.
 Without limiting the generality of the foregoing, Borrower has obtained all
Environmental Permits required for the operation of the Mortgaged Property in
accordance with Hazardous Materials Laws now in effect and all such
Environmental Permits are in full force and effect;  

(5)

no event has occurred with respect to the Mortgaged Property that constitutes,
or with the passing of time or the giving of notice would constitute,
noncompliance with the terms of any Environmental Permit;

(6)

there are no actions, suits, claims or proceedings pending or, to the best of
Borrower’s knowledge after reasonable and diligent inquiry, threatened  that
involve the Mortgaged Property and allege, arise out of, or relate to any
Prohibited Activity or Condition; and

(7)

Borrower has not received any complaint, order, notice of violation or other
communication from any Governmental Authority with regard to air emissions,
water discharges, noise emissions or Hazardous Materials, or any other
environmental, health or safety matters affecting the Mortgaged Property or any
other property of Borrower that is adjacent to the Mortgaged Property.








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page 17

LOUISIANA

Ó 1997-2001 Fannie Mae




The representations and warranties in this Section 18 shall be continuing
representations and warranties that shall be deemed to be made by Borrower
throughout the term of the loan evidenced by the Note, until the Indebtedness
has been paid in full.

(f)

Borrower shall promptly notify Lender in writing upon the occurrence of any of
 the following events:

(1)

Borrower's discovery of any Prohibited Activity or Condition;

(2)

Borrower’s receipt of or knowledge of any complaint, order, notice of violation
or other communication from any Governmental Authority or other person with
regard to present or future alleged Prohibited Activities or Conditions or any
other environmental, health or safety matters affecting the Mortgaged Property
or any other property of Borrower that is adjacent to the Mortgaged Property;
and  

(3)

any representation or warranty in this Section 18 becomes untrue after the date
of this Agreement.

Any such notice given by Borrower shall not relieve Borrower of, or result in a
waiver of, any obligation under this Instrument, the Note, or any other Loan
Document.

(g)

Borrower shall pay promptly the costs of any environmental inspections, tests or
audits ("Environmental Inspections") required by Lender in connection with any
foreclosure or deed in lieu of foreclosure, or as a condition of Lender’s
consent to any Transfer under Section 21, or required by Lender following a
reasonable determination by Lender that Prohibited Activities or Conditions may
exist.  Any such costs incurred by Lender (including the fees and out-of-pocket
costs of attorneys and technical consultants whether incurred in connection with
any judicial or administrative process or otherwise) which Borrower fails to pay
promptly shall become an additional part of the Indebtedness as provided in
Section 12.  The results of all Environmental Inspections made by Lender shall
at all times remain the property of Lender and Lender shall have no obligation
to disclose or otherwise make available to Borrower or any other party such
results or any other information obtained by Lender in connection with its
Environmental Inspections.  Lender hereby reserves the right, and Borrower
hereby expressly authorizes Lender, to make available to any party, including
any prospective bidder at a foreclosure sale of the Mortgaged Property, the
results of any Environmental Inspections made by Lender with respect to the
Mortgaged Property.  Borrower consents to Lender notifying any party (either as
part of a notice of sale or otherwise) of the results of any of Lender's
Environmental Inspections.  Borrower acknowledges that Lender cannot control or
otherwise assure the truthfulness or accuracy of the results of any of its
Environmental Inspections and that the release of such results to prospective
bidders at a foreclosure sale of the Mortgaged Property may have a material and
adverse effect upon the amount which a party may bid at such sale.  Borrower
agrees that Lender shall have no liability whatsoever as a result of delivering
the results of any of its Environmental Inspections to any third party, and
Borrower hereby releases and forever discharges Lender from any and all claims,
damages, or causes of action, arising out of, connected with or incidental to
the results of, the delivery of any of Lender's Environmental Inspections.

(h)

If any investigation, site monitoring, containment, clean-up, restoration or
other remedial work ("Remedial Work") is necessary to comply with any Hazardous
Materials Law or order of any Governmental Authority that has or acquires
jurisdiction over the Mortgaged








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page 18

LOUISIANA

Ó 1997-2001 Fannie Mae




Property  or the use, operation or improvement of the Mortgaged Property under
any Hazardous Materials Law, Borrower shall, by the earlier of (1) the
applicable deadline required by Hazardous Materials Law or (2) 30 days after
notice from Lender demanding such action, begin performing the Remedial Work,
and thereafter diligently prosecute it to completion, and shall in any event
complete the work by the time required by applicable Hazardous Materials Law.
 If Borrower fails to begin on a timely basis or diligently prosecute any
required Remedial Work, Lender may, at its option, cause the Remedial Work to be
completed, in which case Borrower shall reimburse Lender on demand for the cost
of doing so.  Any reimbursement due from Borrower to Lender shall become part of
the Indebtedness as provided in Section 12.

(i)

Borrower shall cooperate with any inquiry by any Governmental Authority and
shall comply with any governmental or judicial order which arises from any
alleged Prohibited Activity or Condition.

(j)

Borrower shall indemnify, hold harmless and defend (i) Lender, (ii) any prior
owner or holder of the Note, (iii) the Loan Servicer, (iv) any prior Loan
Servicer, (v) the officers, directors, shareholders, partners, employees and
trustees of any of the foregoing, and (vi) the heirs, legal representatives,
successors and assigns of each of the foregoing (collectively, the
"Indemnitees") from and against all proceedings, claims, damages, penalties and
costs (whether initiated or sought by Governmental Authorities or private
parties), including fees and out-of-pocket expenses of attorneys and expert
witnesses, investigatory fees, and remediation costs, whether incurred in
connection with any judicial or administrative process or otherwise, arising
directly or indirectly from any of the following:

(1)

any breach of any representation or warranty of Borrower in this Section 18;  

(2)

any failure by Borrower to perform any of its obligations under this Section 18;

(3)

the existence or alleged existence of any Prohibited Activity or Condition;

(4)

the presence or alleged presence of Hazardous Materials on or under the
Mortgaged Property or any property of Borrower that is adjacent to the Mortgaged
Property; and

(5)

the actual or alleged violation of any Hazardous Materials Law.  

(k)

Counsel selected by Borrower to defend Indemnitees shall be subject to the
 approval of those Indemnitees.  However, any Indemnitee may elect to defend any
claim or legal or administrative proceeding at the Borrower’s expense.  

(l)

Borrower shall not, without the prior written consent of those Indemnitees who
are named as parties to a claim or legal or administrative proceeding (a
"Claim"), settle or compromise the Claim if the settlement (1) results in the
entry of any judgment that does not include as an unconditional term the
delivery by the claimant or plaintiff to Lender of a written release of those
Indemnitees, satisfactory in form and substance to Lender; or (2) may materially
and adversely affect Lender, as determined by Lender in its discretion.








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page 19

LOUISIANA

Ó 1997-2001 Fannie Mae




(m)

Lender agrees that the indemnity under this Section 18 shall be limited to the
assets of Borrower and Lender shall not seek to recover any deficiency from any
natural persons who are general partners of Borrower.

(n)

Borrower shall, at its own cost and expense, do all of the following:

(1)

pay or satisfy any judgment or decree that may be entered against any Indemnitee
or Indemnitees in any legal or administrative proceeding incident to any matters
against which Indemnitees are entitled to be indemnified under this Section 18;

(2)

reimburse Indemnitees for any expenses paid or incurred in connection with any
matters against which Indemnitees are entitled to be indemnified under this
Section 18; and

(3)

reimburse Indemnitees for any and all expenses, including fees and out-of-pocket
expenses of attorneys and expert witnesses, paid or incurred in connection with
the enforcement by Indemnitees of their rights under this Section 18, or in
monitoring and participating in any legal or administrative proceeding.

(o)

In any circumstances in which the indemnity under this Section 18 applies,
Lender may employ its own legal counsel and consultants to prosecute, defend or
negotiate any claim or legal or administrative proceeding and Lender, with the
prior written consent of Borrower (which shall not be unreasonably withheld,
delayed or conditioned), may settle or compromise any action or legal or
administrative proceeding.  Borrower shall reimburse Lender upon demand for all
costs and expenses incurred by Lender, including all costs of settlements
entered into in good faith, and the fees and out-of-pocket expenses of such
attorneys and consultants.

(p)

The provisions of this Section 18 shall be in addition to any and all other
obligations and liabilities that Borrower may have  under applicable law or
under other Loan Documents, and each Indemnitee shall be entitled to
indemnification under this Section 18 without regard to whether Lender or that
Indemnitee has exercised any rights against the Mortgaged Property or any other
security, pursued any rights against any guarantor, or pursued any other rights
available under the Loan Documents or applicable law. If Borrower consists of
more than one person or entity, the obligation of those persons or entities to
indemnify the Indemnitees under this Section 18 shall be solidary.  The
obligation of Borrower to indemnify the Indemnitees under this Section 18 shall
survive any repayment or discharge of the Indebtedness, any foreclosure
proceeding, any foreclosure sale, any delivery of any deed in lieu of
foreclosure, and any release of record of the lien of this Instrument.

19.

PROPERTY AND LIABILITY INSURANCE.

(a)

Borrower shall keep the Improvements insured at all times against such hazards
as Lender may from time to time require, which insurance shall include but not
be limited to coverage against loss by fire and allied perils, general boiler
and machinery coverage, and business income coverage.  Lender’s insurance
requirements may change from time to time throughout the term of the
Indebtedness.  If Lender so requires, such insurance shall also include sinkhole
insurance, mine subsidence insurance, earthquake insurance, and, if the
Mortgaged Property does not conform to applicable zoning or land use laws,
building ordinance or law








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page 20

LOUISIANA

Ó 1997-2001 Fannie Mae




coverage.  If any of the Improvements is located in an area identified by the
Federal Emergency Management Agency (or any successor to that agency) as an area
having special flood hazards, and if flood insurance is available in that area,
Borrower shall insure such Improvements against loss by flood.

(b)

All premiums on insurance policies required under Section 19(a) shall be paid in
the manner provided in Section 7, unless Lender has designated in writing
another method of payment.  All such policies shall also be in a form approved
by Lender.  All policies of property damage insurance shall include a
non-contributing, non-reporting mortgage clause in favor of, and in a form
approved by, Lender.  Lender shall have the right to hold the original policies
or duplicate original policies of all insurance required by Section 19(a).
 Borrower shall promptly deliver to Lender a copy of all renewal and other
notices received by Borrower with respect to the policies and all receipts for
paid premiums.  At least 30 days prior to the expiration date of a policy,
Borrower shall deliver to Lender the original  (or a duplicate original) of a
renewal policy in form satisfactory to Lender.

(c)

Borrower shall maintain at all times commercial general liability insurance,
workers’ compensation insurance and such other liability, errors and omissions
and fidelity insurance coverages as Lender may from time to time require.

(d)

All insurance policies and renewals of insurance policies required by this
Section 19 shall be in such amounts and for such periods as Lender may from time
to time require, and shall be issued by insurance companies satisfactory to
Lender.

(e)

Borrower shall comply with all insurance requirements and shall not permit any
condition to exist on the Mortgaged Property that would invalidate any part of
any insurance coverage that this Instrument requires Borrower to maintain.

(f)

In the event of loss, Borrower shall give immediate written notice to the
insurance carrier and to Lender.  Borrower hereby authorizes and appoints Lender
as attorney-in-fact for Borrower to make proof of loss, to adjust and compromise
any claims under policies of property damage insurance, to appear in and
prosecute any action arising from such property damage insurance policies, to
collect and receive the proceeds of property damage insurance, and to deduct
from such proceeds Lender’s expenses incurred in the collection of such
proceeds.  This power of attorney is coupled with an interest and therefore is
irrevocable.  However, nothing contained in this Section 19 shall require Lender
to incur any expense or take any action.  Lender may, at Lender’s option, (1)
hold the balance of such proceeds to be used to reimburse Borrower for the cost
of restoring and repairing the Mortgaged Property to the equivalent of its
original condition or to a condition approved by Lender (the "Restoration"), or
(2) apply the balance of such proceeds to the payment of the Indebtedness,
whether or not then due. To the extent Lender determines to apply insurance
proceeds to Restoration, Lender shall do so in accordance with Lender’s
then-current policies relating to the restoration of casualty damage on similar
multifamily properties.

(g)

Lender shall not exercise its option to apply insurance proceeds to the payment
of the Indebtedness if all of the following conditions are met:  (1) no Event of
Default (or any event which, with the giving of notice or the passage of time,
or both, would constitute an Event of Default) has occurred and is continuing;
(2) Lender determines, in its discretion, that there will be sufficient funds to
complete the Restoration; (3) Lender determines, in its discretion, that the
rental income from the Mortgaged Property after completion of the Restoration
will be sufficient to meet all operating costs and other expenses, Imposition
Deposits, deposits to reserves and loan








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page 21

LOUISIANA

Ó 1997-2001 Fannie Mae




repayment obligations relating to the Mortgaged Property; (4) Lender determines,
in its discretion, that the Restoration will be completed before the earlier of
(A) one year before the maturity date of the Note or (B) one year after the date
of the loss or casualty; and (5) upon Lender's request, Borrower provides Lender
evidence of the availability during and after the Restoration of the insurance
required to be maintained by Borrower pursuant to this Section 19.

(h)

If the Mortgaged Property is sold at a foreclosure sale or Lender acquires title
to the Mortgaged Property, Lender shall automatically succeed to all rights of
Borrower in and to any insurance policies and unearned insurance premiums and in
and to the proceeds resulting from any damage to the Mortgaged Property prior to
such sale or acquisition.

20.

CONDEMNATION.

(a)

Borrower shall promptly notify Lender of any action or proceeding relating to
any condemnation or other taking, or conveyance in lieu thereof, of all or any
part of the Mortgaged Property, whether direct or indirect (a "Condemnation").
 Borrower shall appear in and prosecute or defend any action or proceeding
relating to any Condemnation unless otherwise directed by Lender in writing.
 Borrower authorizes and appoints Lender as attorney-in-fact for Borrower to
commence, appear in and prosecute, in Lender’s or Borrower’s name, any action or
proceeding relating to any Condemnation and to settle or compromise any claim in
connection with any Condemnation.  This power of attorney is coupled with an
interest and therefore is irrevocable.  However, nothing contained in this
Section 20 shall require Lender to incur any expense or take any action.
 Borrower hereby transfers and assigns to Lender all right, title and interest
of Borrower in and to any award or payment with respect to (i) any Condemnation,
or any conveyance in lieu of Condemnation, and (ii) any damage to the Mortgaged
Property caused by governmental action that does not result in a Condemnation.

(b)

Lender may apply such awards or proceeds, after the deduction of Lender’s
expenses incurred in the collection of such amounts, at Lender’s option, to the
restoration or repair of the Mortgaged Property or to the payment of the
Indebtedness, with the balance, if any, to Borrower.  Unless Lender otherwise
agrees in writing, any application of any awards or proceeds to the Indebtedness
shall not extend or postpone the due date of any monthly installments referred
to in the Note, Section 7 of this Instrument or any Collateral Agreement, or
change the amount of such installments.  Borrower agrees to execute such further
evidence of assignment of any awards or proceeds as Lender may require.

21.

TRANSFERS OF THE MORTGAGED PROPERTY OR INTERESTS IN BORROWER.

(a)

The occurrence of any of the following events shall constitute an Event of
Default under this Instrument:

(1)

a Transfer of all or any part of the Mortgaged Property or any interest in the
Mortgaged Property;

(2)

a Transfer of a Controlling Interest in Borrower;

(3)

a Transfer of a Controlling Interest in any entity which owns, directly or
indirectly through one or more intermediate entities, a Controlling Interest in
Borrower;








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page 22

LOUISIANA

Ó 1997-2001 Fannie Mae




(4)

a Transfer of all or any part of Key Principal's ownership interests (other than
limited partnership interests) in Borrower, or in any other entity which owns,
directly or indirectly through one or more intermediate entities, an ownership
interest in Borrower;

(5)

if Key Principal is an entity, (A) a Transfer of a Controlling Interest in Key
Principal, or (B) a Transfer of a Controlling Interest in any entity which owns,
directly or indirectly through one or more intermediate entities, a Controlling
Interest in Key Principal;

(6)

if Borrower or Key Principal is a trust, the termination or revocation of such
trust; and

(7)

a conversion of Borrower from one type of legal entity into another type of
legal entity, whether or not there is a Transfer.

Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default in order to exercise any of its
remedies with respect to an Event of Default under this Section 21.

(b)

The occurrence of any of the following events shall not constitute an Event of
Default under this Instrument, notwithstanding any provision of Section 21(a) to
the contrary:

(1)

a Transfer to which Lender has consented;

(2)

a Transfer that occurs by devise, descent, or by operation of law upon the death
of a natural person;

(3)

the grant of a leasehold interest in an individual dwelling unit for a term of
two years or less not containing an option to purchase;

(4)

a Transfer of obsolete or worn out Personalty or Fixtures that are
contemporaneously replaced by items of equal or better function and quality,
which are free of liens, encumbrances and security interests other than those
created by the Loan Documents or consented to by Lender;

(5)

the grant of an easement, if before the grant Lender determines that the
easement will not materially affect the operation or value of the Mortgaged
Property or Lender’s interest in the Mortgaged Property, and Borrower pays to
Lender, upon demand, all costs and expenses incurred by Lender in connection
with reviewing Borrower’s request; and

(6)

the creation of a tax lien or a mechanic’s, materialman’s or judgment lien
against the Mortgaged Property which is bonded off, released of record or
otherwise remedied to Lender’s satisfaction within 30 days of the date of
creation.

(c)

Lender shall consent, without any adjustment to the rate at which the
Indebtedness secured by this Instrument bears interest or to any other economic
terms of the








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page 23

LOUISIANA

Ó 1997-2001 Fannie Mae




Indebtedness, to a Transfer that would otherwise violate this Section 21 if,
prior to the Transfer, Borrower has satisfied each of the following
requirements:

(1)

the submission to Lender of all information required by Lender to make the
determination required by this Section 21(c);

(2)

the absence of any Event of Default;

(3)

the transferee meets all of the eligibility, credit, management and other
standards (including any standards with respect to previous relationships
between Lender and the transferee and the organization of the transferee)
customarily applied by Lender at the time of the proposed Transfer to the
approval of borrowers in connection with the origination or purchase of similar
mortgages, deeds of trust or deeds to secure debt on multifamily properties;

(4)

the Mortgaged Property, at the time of the proposed Transfer, meets all
standards as to its physical condition that are customarily applied by Lender at
the time of the proposed Transfer to the approval of properties in connection
with the origination or purchase of similar mortgages on multifamily properties;

(5)

in the case of a Transfer of all or any part of the Mortgaged Property, or
direct or indirect ownership interests in Borrower or Key Principal (if an
entity), if transferor or any other person has obligations under any Loan
Document, the execution by the transferee or one or more individuals or entities
acceptable to Lender of an assumption agreement (including, if applicable, an
Acknowledgement and Agreement of Key Principal to Personal Liability for
Exceptions to Non-Recourse Liability) that is acceptable to Lender and that,
among other things, requires the transferee to perform all obligations of
transferor or such person set forth in such Loan Document, and may require that
the transferee comply with any provisions of this Instrument or any other Loan
Document which previously may have been waived by Lender;

(6)

if a guaranty has been executed and delivered in connection with the Note, this
Instrument or any of the other Loan Documents, the Borrower causes one or more
individuals or entities acceptable to Lender to execute and deliver to Lender a
guaranty in a form acceptable to Lender; and

(7)

Lender’s receipt of all of the following:

(A)

a non-refundable review fee in the amount of $3,000 and a transfer fee equal to
1 percent of the outstanding Indebtedness immediately prior to the Transfer.

(B)

In addition, Borrower shall be required to reimburse Lender for all of Lender's
out-of-pocket costs (including reasonable attorneys’ fees) incurred in reviewing
the Transfer request, to the extent such expenses exceed $3,000.








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page 24

LOUISIANA

Ó 1997-2001 Fannie Mae




(d)

For purposes of this Section, the following terms shall have the meanings set
forth below:

(1)

"Initial Owners" means, with respect to Borrower or any other entity, the
persons or entities who on the date of the Note own in the aggregate 100% of the
ownership interests in Borrower or that entity.

(2)

A Transfer of a "Controlling Interest" shall mean, with respect to any entity,
the following:

(i)

if such entity is a general partnership or a joint venture, a Transfer of any
general partnership interest or joint venture interest which would cause the
Initial Owners to own less than 51% of all general partnership or joint venture
interests in such entity;

(ii)

if such entity is a limited partnership, a Transfer of any general partnership
interest;

(iii)

if such entity is a limited liability company or a limited liability
partnership, a Transfer of any membership or other ownership interest which
would cause the Initial Owners to own less than 51% of all membership or other
ownership interests in such entity;

(iv)

if such entity is a corporation (other than a Publicly-Held Corporation) with
only one class of voting stock, a Transfer of any voting stock which would cause
the Initial Owners to own less than 51% of voting stock in such corporation;

(v)

if such entity is a corporation (other than a Publicly-Held Corporation) with
more than one class of voting stock, a Transfer of any voting stock which would
cause the Initial Owners to own less than a sufficient number of shares of
voting stock having the power to elect the majority of directors of such
corporation; and

(vi)

if such entity is a trust, the removal, appointment or substitution of a trustee
of such trust other than (A) in the case of a land trust, or (B) if the trustee
of such trust after such removal, appointment or substitution is a trustee
identified in the trust agreement approved by Lender.

(3)

"Publicly-Held Corporation" shall mean a corporation the outstanding voting
stock of which is registered under Section 12(b) or 12(g) of the Securities and
Exchange Act of 1934, as amended.

22.

EVENTS OF DEFAULT.  The occurrence of any one or more of the following shall
constitute an Event of Default under this Instrument:

(a)

any failure by Borrower to pay or deposit when due any amount required by the
Note, this Instrument or any other Loan Document;








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page 25

LOUISIANA

Ó 1997-2001 Fannie Mae




(b)

any failure by Borrower to maintain the insurance coverage required by
Section 19;

(c)

any failure by Borrower to comply with the provisions of Section 33;

(d)

fraud or material misrepresentation or material omission by Borrower, or any of
its officers, directors, trustees, general partners or managers, Key Principal
or any guarantor in connection with (A) the application for or creation of the
Indebtedness, (B) any financial statement, rent roll, or other report or
information provided to Lender during the term of the Indebtedness, or (C) any
request for Lender’s consent to any proposed action, including a request for
disbursement of funds under any Collateral Agreement;

(e)

any Event of Default under Section 21;

(f)

the commencement of a forfeiture action or proceeding, whether civil or
criminal, which, in Lender’s reasonable judgment, could result in a forfeiture
of the Mortgaged Property or otherwise materially impair the lien created by
this Instrument or Lender’s interest in the Mortgaged Property;

(g)

any failure by Borrower to perform any of its obligations under this Instrument
(other than those specified in Sections 22(a) through (f)), as and when
required, which continues for a period of 30 days after notice of such failure
by Lender to Borrower, but no such notice or grace period shall apply in the
case of any such failure which could, in Lender’s judgment, absent immediate
exercise by Lender of a right or remedy under this Instrument, result in harm to
Lender, impairment of the Note or this Instrument or any other security given
under any other Loan Document;

(h)

any failure by Borrower to perform any of its obligations as and when required
under any Loan Document other than this Instrument which continues beyond the
applicable cure period, if any, specified in that Loan Document; and

(i)

any exercise by the holder of any other debt instrument secured by a mortgage,
deed of trust or deed to secure debt on the Mortgaged Property of a right to
declare all amounts due under that debt instrument immediately due and payable.

23.

REMEDIES CUMULATIVE.  Each right and remedy provided in this Instrument is
distinct from all other rights or remedies under this Instrument or any other
Loan Document or afforded by applicable law, and each shall be cumulative and
may be exercised concurrently, independently, or successively, in any order.

24.

FORBEARANCE.

(a)

Lender may (but shall not be obligated to) agree with Borrower, from time to
time, and without giving notice to, or obtaining the consent of, or having any
effect upon the obligations of, any guarantor or other third party obligor, to
take any of the following actions:  extend the time for payment of all or any
part of the Indebtedness; reduce the payments due under this Instrument, the
Note, or any other Loan Document; release anyone liable for the payment of any
amounts under this Instrument, the Note, or any other Loan Document; accept a
renewal of the Note; modify the terms and time of payment of the Indebtedness;
join in any extension or subordination agreement; release any Mortgaged
Property; take or release other or additional security; modify the rate of
interest or period of amortization of the Note or change the








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page 26

LOUISIANA

Ó 1997-2001 Fannie Mae




amount of the monthly installments payable under the Note; and otherwise modify
this Instrument, the Note, or any other Loan Document.

(b)

Any forbearance by Lender in exercising any right or remedy under the Note, this
Instrument, or any other Loan Document or otherwise afforded by applicable law,
shall not be a waiver of or preclude the exercise of any other right or remedy.
 The acceptance by Lender of payment of all or any part of the Indebtedness
after the due date of such payment, or in an amount which is less than the
required payment, shall not be a waiver of Lender’s right to require prompt
payment when due of all other payments on account of the Indebtedness or to
exercise any remedies for any failure to make prompt payment. Enforcement by
Lender of any security for the Indebtedness shall not constitute an election by
Lender of remedies so as to preclude the exercise of any other right available
to Lender.  Lender’s receipt of any awards or proceeds under Sections 19 and 20
shall not operate to cure or waive any Event of Default.

25.

LOAN CHARGES.  If any applicable law limiting the amount of interest or other
charges permitted to be collected from Borrower is interpreted so that any
charge provided for in any Loan Document, whether considered separately or
together with other charges levied in connection with any other Loan Document,
violates that law, and Borrower is entitled to the benefit of that law, that
charge is hereby reduced to the extent necessary to eliminate that violation.
 The amounts, if any, previously paid to Lender in excess of the permitted
amounts shall be applied by Lender to reduce the principal of the Indebtedness.
 For the purpose of determining whether any applicable law limiting the amount
of interest or other charges permitted to be collected from Borrower has been
violated, all Indebtedness which constitutes interest, as well as all other
charges levied in connection with the Indebtedness which constitute interest,
shall be deemed to be allocated and spread over the stated term of the Note.
 Unless otherwise required by applicable law, such allocation and spreading
shall be effected in such a manner that the rate of interest so computed is
uniform throughout the stated term of the Note.

26.

WAIVER OF STATUTE OF LIMITATIONS.  Borrower hereby waives the right to assert
any statute of limitations as a bar to the enforcement of the lien of this
Instrument or to any action brought to enforce any Loan Document.

27.

WAIVER OF MARSHALLING. Notwithstanding the existence of any other security
interests in the Mortgaged Property held by Lender or by any other party, Lender
shall have the right to determine the order in which any or all of the Mortgaged
Property shall be subjected to the remedies provided in this Instrument, the
Note, any other Loan Document or applicable law.  Lender shall have the right to
determine the order in which any or all portions of the Indebtedness are
satisfied from the proceeds realized upon the exercise of such remedies.
 Borrower and any party who now or in the future acquires a security interest in
the Mortgaged Property and who has actual or constructive notice of this
Instrument waives any and all right to require the marshalling of assets or to
require that any of the Mortgaged Property be sold in the inverse order of
alienation or that any of the Mortgaged Property be sold in parcels or as an
entirety in connection with the exercise of any of the remedies permitted by
applicable law or provided in this Instrument.

28.

FURTHER ASSURANCES.  Borrower shall execute, acknowledge, and deliver, at its
sole cost and expense, all further acts, deeds, conveyances, assignments,
estoppel certificates, financing statements, transfers and assurances as Lender
may require from time to time in order to better assure, grant, and convey to
Lender the rights intended to be granted, now or in the future, to Lender under
this Instrument and the Loan Documents.








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page 27

LOUISIANA

Ó 1997-2001 Fannie Mae




29.

ESTOPPEL CERTIFICATE.  Within 10 days after a request from Lender, Borrower
shall deliver to Lender a written statement, signed and acknowledged by
Borrower, certifying to Lender or any person designated by Lender, as of the
date of such statement, (i) that the Loan Documents are unmodified and in full
force and effect  (or, if there have been modifications, that the Loan Documents
are in full force and effect as modified and setting forth such modifications);
(ii) the unpaid principal balance of the Note; (iii) the date to which interest
under the Note has been paid; (iv) that Borrower is not in default in paying the
Indebtedness or in performing or observing any of the covenants or agreements
contained in this Instrument or any of the other Loan Documents (or, if the
Borrower is in default, describing such default in reasonable detail); (v)
whether or not there are then existing any setoffs or defenses known to Borrower
against the enforcement of any right or remedy of Lender under the Loan
Documents; and (vi) any additional facts requested by Lender.

30.

GOVERNING LAW; CONSENT TO JURISDICTION AND VENUE.

(a)

This Instrument, and any Loan Document which does not itself expressly identify
the law that is to apply to it, shall be governed by the laws of the
jurisdiction in which the Land is located (the "Property Jurisdiction").

(b)

Borrower agrees that any controversy arising under or in relation to the Note,
this Instrument, or any other Loan Document shall be litigated exclusively in
the Property Jurisdiction.  The state and federal courts and authorities with
jurisdiction in the Property Jurisdiction shall have exclusive jurisdiction over
all controversies which shall arise under or in relation to the Note, any
security for the Indebtedness, or any other Loan Document.  Borrower irrevocably
consents to service, jurisdiction, and venue of such courts for any such
litigation and waives any other venue to which it might be entitled by virtue of
domicile, habitual residence or otherwise.

31.

NOTICE.

(a)

All notices, demands and other communications ("notice") under or concerning
this Instrument shall be in writing.  Each notice shall be addressed to the
intended recipient at its address set forth in this Instrument, and shall be
deemed given on the earliest to occur of (1) the date when the notice is
received by the addressee; (2) the first Business Day after the notice is
delivered to a recognized overnight courier service, with arrangements made for
payment of charges for next Business Day delivery; or (3) the third Business Day
after the notice is deposited in the United States mail with postage prepaid,
certified mail, return receipt requested.  As used in this Section 31, the term
"Business Day" means any day other than a Saturday, a Sunday or any other day on
which Lender is not open for business.

(b)

Any party to this Instrument may change the address to which notices intended
for it are to be directed by means of notice given to the other party in
accordance with this Section 31.  Each party agrees that it will not refuse or
reject delivery of any notice given in accordance with this Section 31, that it
will acknowledge, in writing, the receipt of any notice upon request by the
other party and that any notice rejected or refused by it shall be deemed for
purposes of this Section 31 to have been received by the rejecting party on the
date so refused or rejected, as conclusively established by the records of the
U.S. Postal Service or the courier service.

(c)

Any notice under the Note and any other Loan Document which does not specify how
notices are to be given shall be given in accordance with this Section 31.








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page 28

LOUISIANA

Ó 1997-2001 Fannie Mae




32.

SALE OF NOTE; CHANGE IN SERVICER.  The Note or a partial interest in the Note
(together with this Instrument and the other Loan Documents) may be sold one or
more times without prior notice to Borrower.  A sale may result in a change of
the Loan Servicer.  There also may be one or more changes of the Loan Servicer
unrelated to a sale of the Note.  If there is a change of the Loan Servicer,
Borrower will be given notice of the change.

33.

SINGLE ASSET BORROWER.  Until the Indebtedness is paid in full, Borrower (a)
shall not acquire any real or personal property other than the Mortgaged
Property and personal property related to the operation and maintenance of the
Mortgaged Property;  (b) shall not operate any business other than the
management and operation of the Mortgaged Property; and (c) shall not maintain
its assets in a way difficult to segregate and identify.

34.

SUCCESSORS AND ASSIGNS BOUND.  This Instrument shall bind, and the rights
granted by this Instrument shall inure to, the respective successors and assigns
of Lender and Borrower.  However, a Transfer not permitted by Section 21 shall
be an Event of Default.

35.

JOINT AND SEVERAL LIABILITY.  If more than one person or entity signs this
Instrument as Borrower, the obligations of such persons and entities shall be
solidary.

36.

RELATIONSHIP OF PARTIES; NO THIRD PARTY BENEFICIARY.

(a)

The relationship between Lender and Borrower shall be solely that of creditor
and debtor, respectively, and nothing contained in this Instrument shall create
any other relationship between Lender and Borrower.

(b)

No creditor of any party to this Instrument and no other person shall be a third
party beneficiary of this Instrument or any other Loan Document.  Without
limiting the generality of the preceding sentence, (1) any arrangement (a
"Servicing Arrangement") between the Lender and any Loan Servicer for loss
sharing or interim advancement of funds shall constitute a contractual
obligation of such Loan Servicer that is independent of the obligation of
Borrower for the payment of the Indebtedness, (2) Borrower shall not be a third
party beneficiary of any Servicing Arrangement, and (3) no payment by the Loan
Servicer under any Servicing Arrangement will reduce the amount of the
Indebtedness.

37.

SEVERABILITY; AMENDMENTS.  The invalidity or unenforceability of any provision
of this Instrument shall not affect the validity or enforceability of any other
provision, and all other provisions shall remain in full force and effect.  This
Instrument contains the entire agreement among the parties as to the rights
granted and the obligations assumed in this Instrument.  This Instrument may not
be amended or modified except by a writing signed by the party against whom
enforcement is sought.

38.

CONSTRUCTION.  The captions and headings of the sections of this Instrument are
for convenience only and shall be disregarded in construing this Instrument.
 Any reference in this Instrument to an "Exhibit" or a "Section" shall, unless
otherwise explicitly provided, be construed as referring, respectively, to an
Exhibit attached to this Instrument or to a Section of this Instrument.  All
Exhibits attached to or referred to in this Instrument are incorporated by
reference into this Instrument.  Any reference in this Instrument to a statute
or regulation shall be construed as referring to that statute or regulation as
amended from time to time.  Use of the singular in this Agreement includes the
plural and use of the plural includes the singular.  As used in this Instrument,
the term "including" means "including, but not limited to."








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page 29

LOUISIANA

Ó 1997-2001 Fannie Mae




39.

LOAN SERVICING.  All actions regarding the servicing of the loan evidenced by
the Note, including the collection of payments, the giving and receipt of
notice, inspections of the Property, inspections of books and records, and the
granting of consents and approvals, may be taken by the Loan Servicer unless
Borrower receives notice to the contrary.  If Borrower receives conflicting
notices regarding the identity of the Loan Servicer or any other subject, any
such notice from Lender shall govern.

40.

DISCLOSURE OF INFORMATION.  Lender may furnish information regarding Borrower or
the Mortgaged Property to third parties with an existing or prospective interest
in the servicing, enforcement, evaluation, performance, purchase or
securitization of the Indebtedness, including trustees, master servicers,
special servicers, rating agencies, and organizations maintaining databases on
the underwriting and performance of multifamily mortgage loans.  Borrower
irrevocably waives any and all rights it may have under applicable law to
prohibit such disclosure, including any right of privacy.

41.

NO CHANGE IN FACTS OR CIRCUMSTANCES.  All information in the application for the
loan submitted to Lender (the "Loan Application") and in all financial
statements, rent rolls, reports, certificates and other documents submitted in
connection with the Loan Application are complete and accurate in all material
respects.  There has been no material adverse change in any fact or circumstance
that would make any such information incomplete or inaccurate.

42.

SUBROGATION.  If, and to the extent that, the proceeds of the loan evidenced by
the Note are used to pay, satisfy or discharge any obligation of Borrower for
the payment of money that is secured by a pre-existing mortgage, deed of trust
or other lien encumbering the Mortgaged Property (a "Prior Lien"), such loan
proceeds shall be deemed to have been advanced by Lender at Borrower’s request,
and Lender shall automatically, and without further action on its part, be
subrogated to the rights, including lien priority, of the owner or holder of the
obligation secured by the Prior Lien, whether or not the Prior Lien is released.

43.

ACCELERATION; FORECLOSURE; CONFESSION OF JUDGMENT.  At any time during the
existence of an Event of Default, Lender, at Lender’s option, may accelerate the
maturity of and declare the Indebtedness to be immediately due and payable, and
may cause the Mortgaged Property and UCC Collateral to be immediately seized and
sold, in whole, in part, or separately, whether in term of court or in vacation,
under ordinary or executory process, in accordance with applicable Louisiana
law, to the highest bidder for cash, with or without appraisement, and without
the necessity of making additional demand upon or notifying Borrower or placing
Borrower in default, all of which are expressly waived. For purposes of
foreclosure under the Louisiana executory process procedures, Borrower confesses
judgment and acknowledges to be indebted to and in favor of Lender up to the
full amount of the Indebtedness, including principal, interest, prepayment
premiums, late charges, default interest, costs, expenses, collection attorneys’
fees, and any additional sums that Lender may advance as provided under this
Instrument. To the extent permitted under applicable Louisiana law, Borrower
additionally waives:  (a) the benefit of appraisal as provided in Articles 2332,
2336, 2723 and 2724 of the Louisiana Code of Civil Procedure, and all other laws
with regard to appraisal upon judicial sale; (b) the demand and three (3) days’
delay as provided under Articles 2639 and 2721 of the Louisiana Code of Civil
Procedure; (c) the notice of seizure as provided under Articles 2293 and 2721 of
the Louisiana Code of Civil Procedure; (d) the three (3) days’ delay provided
under Articles 2331 and 2722 of the Louisiana Code of Civil Procedure; and (e)
all other benefits provided under Articles 2331, 2722 and 2723 of the Louisiana
Code of Civil Procedure and all other articles not specifically mentioned above.
Borrower agrees that Lender








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page 30

LOUISIANA

Ó 1997-2001 Fannie Mae




shall have all of the additional enforcement rights and remedies of a secured
party under the Louisiana Commercial Laws (Louisiana Revised Statutes, Title 10)
and under the Uniform Commercial Code of any applicable state with respect to
the UCC Collateral wherever located. Borrower further agrees that any
declarations of fact made under an authentic act before a Notary Public in the
presence of two witnesses, by a person declaring such facts to lie within his or
her knowledge, shall constitute authentic evidence for purposes of executory
process and also for purposes of Louisiana Revised Statutes, Title 9, Sections
3509.1 and 3504(b)(6), and Title 10, Section 9-508.

44.

RELEASE. Upon payment of the Indebtedness in full, Borrower may request Lender
in writing to provide Borrower with the Note marked “Canceled,” or
alternatively, at Lender’s option, with a certificate sufficient to permit
Borrower to cancel this Instrument from the public records. Borrower agrees that
Lender may delay providing the foregoing to Borrower for up to 30 days following
receipt of Borrower’s written request. If Borrower requests Lender to perform
the necessary services to cancel this Instrument from the public records,
Borrower agrees to pay Lender’s reasonable costs incurred in connection with
such cancellation.

45.

WAIVER OF HOMESTEAD.  Borrower and Borrower's spouse, if any, waive all
homestead and other exemptions from seizure with respect to the Mortgaged
Property and the UCC Collateral.

46.

VENDOR'S LIEN MORTGAGE.  If Lender is a savings and loan association, the Note
and the other amounts secured by this Instrument shall be secured by a vendor's
lien and privilege on and against the Mortgaged Property pursuant to the
provisions of Louisiana Revised Statutes, Title 6, Section 833.

47.

ATTORNEYS' FEES.  Whenever referred to in this Instrument, other than in Section
43, "attorneys' fees" shall mean one percent (1%) of the Indebtedness.

48.

MORTGAGE AND CONVEYANCE CERTIFICATES.  The production of Mortgage and conveyance
certificates is waived by Lender and Borrower, who release me, Notary, from all
liability for nonproduction.

49.

LATE CHARGE.  Borrower shall pay to Lender a late charge of 5% of any monthly
installment of principal and interest as provided in the Note not received by
Lender within 10 days after that installment is due.

50.

KEEPER OF MORTGAGED PROPERTY.  Pursuant to the provisions of Louisiana Revised
Statutes, Title 9, Section 5136, Borrower and Lender covenant and agree that
Lender shall have the right to designate a keeper of the Mortgaged Property at
the time any seizure of the Mortgaged Property is effected and that Lender may
designate itself or its employees, agents or independent contractors as such
keeper.  Borrower agrees that the reasonable fees of such a keeper shall be
treated as a disbursement made under Section 12 and shall be secured by this
Instrument.  At no time has or will Borrower occupy the Mortgaged Property, or
any portion of the Mortgaged Property, as its home.

51.

WAIVER OF TRIAL BY JURY.  BORROWER AND LENDER EACH (A) COVENANTS AND AGREES NOT
TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS
INSTRUMENT OR THE RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND LENDER THAT
IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page 31

LOUISIANA

Ó 1997-2001 Fannie Mae




RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE
FUTURE.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH
PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

ATTACHED EXHIBITS.  The following Exhibits are attached to this Instrument:

X

 

Exhibit A

Description of the Land (required).

    

X

 

Exhibit B

Modifications to Instrument




IN WITNESS WHEREOF, Borrower has signed and delivered this Instrument or has
caused this Instrument to be signed and delivered by its duly authorized
representative.








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page 32

LOUISIANA

Ó 1997-2001 Fannie Mae




 

VMS NATIONAL PROPERTIES, an Illinois joint venture general partnership




By:  VMS National Residential Portfolio I, an Illinois limited partnership, its
joint venture partner




By:  Maeril, Inc., a Delaware corporation, its general partner










By:   /s/Patti K. Fielding

Patti K. Fielding

Executive Vice President and Treasurer




By:  VMS National Residential Portfolio II, an Illinois limited partnership, its
joint venture partner




By:  Maeril, Inc., a Delaware corporation, its general partner










By:   /s/Patti K. Fielding

Patti K. Fielding

Executive Vice President and Treasurer




















FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page 33

LOUISIANA

Ó 1997-2001 Fannie Mae




EXHIBIT A




[DESCRIPTION OF THE LAND]











FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page A-1

LOUISIANA

Ó 1997-2001 Fannie Mae




EXHIBIT B




Modifications to Security Instrument




The following modifications are made to the text of the Instrument that precedes
this Exhibit:

1.

Paragraph 7 is amended to add the following subparagraph:

(f)

Notwithstanding the provisions of Subparagraph 7(a), Lender will not require
Borrower to deposit with Lender amounts sufficient to accumulate with Lender the
entire sum required to pay Taxes, provided that Borrower delivers to Lender a
letter of credit and opinion of the letter of credit issuer’s counsel, both in
form and content satisfactory to Lender in its sole discretion, in an amount
equal to one (1) year’s Taxes.  In the event that Borrower does not timely pay
Taxes or fails to provide Lender with proof of such payment, Lender shall have
the right to (i) cash the letter of credit and apply the proceeds of the same to
the payment of Taxes, (ii) deposit any proceeds in excess of the amount of Taxes
then due and payable into Lender’s account for Imposition Deposits and (iii)
require Borrower to deposit with Lender Imposition Deposits as provided in
Subparagraph 7(a).

2.

Paragraph 18(a) is amended to add the following sections:

(5)

the presence of any form of toxic mold or fungus in the Mortgaged Property of a
type which may pose a significant risk to human health or the environment or
would negatively impact the value of the Mortgaged Property (collectively
“Mold”);

(6)

any activity, condition, event or omission that causes the growth of Mold on or
in the Mortgaged Property.

3.

The defined term “Prohibited Activities or Conditions” is amended to include the
matters described in Sections 18(a)(5) and 18(a)(6).

4.

A new Section 21(a)(8) is added as follows:

(8)

if, at any time, AIMCO REIT loses the authority or the ownership interests
necessary to control, either directly or indirectly, Borrower and Guarantor and
Borrower’s and Grantor’s Controlling Entities (“AIMCO Authorization”), Grantor
covenants to send notice of such loss of AIMCO Authorization to Lender within
fifteen (15) business days.  Such loss of AIMCO Authorization, shall be deemed a
Transfer hereunder, and such Transfer shall constitute an Event of Default under
Section 21(a) unless AIMCO REIT regains such AIMCO Authorization within sixty
(60) days after the date of the loss.

5.

Section 33 is amended by adding the following sentences at the end of such
Section:

“Borrower has disclosed to and provided Lender with information relating to
assets it currently owns in addition to the Mortgaged Property (the “Disclosed
Assets”).  Lender acknowledges that Borrower is not a single asset entity and
agrees that Borrower may continue to own and operate the Disclosed Assets until
September 30, 2007.  Until the Indebtedness is paid in full, Borrower (a) shall
not acquire any real or personal property other than (i) the Mortgaged Property,
(ii) the Disclosed Assets, (iii) personal property related to the operation and
maintenance of the Mortgaged Property and the








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4038

11/01

Page B-1

OREGON

Ó 1997-2001 Fannie Mae







Disclosed Assets, and (iv) personal property and residences used primarily for
the personal use of the Borrower and their family; (b) shall not operate any
business other than the management and operation of the Mortgaged Property and
the Disclosed Assets; (c) shall not maintain its assets in a way which is
difficult to segregate and identify and (d) grant, create or permit the
existence of any new or additional mortgage, deed of trust, deed to secure debt
or other lien encumbrance on any of the Disclosed Assets, the Mortgaged Property
or ownership interest in the Borrower, whether voluntary, involuntary or by
operation of law.  In the event the Property shall be transferred, the single
asset requirements of the original Section 33 of this Instrument shall apply for
any transferee.”

6.

The following new Section is added at the end of the Instrument after the last
numbered Section, but there are no Sections between the last numbered Section
and Section 55:




“55.  CONVEYANCE.




No later than September 30, 2007, Borrower shall convey all of its interest in
the Mortgaged Property (the “Conveyance”) to a Lender-approved, single-asset,
single purpose entity.  Failure to complete the Conveyance shall constitute an
event of default under Section 22 of the Security Instrument.




The documents evidencing the Conveyance shall be submitted to Lender for review
prior to the Conveyance, and shall be in form and substance satisfactory to
Lender.  Borrower agrees to pay all costs incurred in connection with the
Conveyance; including, without limitation, the legal fees, if any, of Lender’s
attorneys in connection with the required review and approval and the
endorsement to the Lender’s title insurance policy.




Completion of the Conveyance shall be evidenced by submission to Lender of the
recorded conveyance documents and an endorsement to the Lender’s title insurance
policy.




It is understood that no transfer or application fee shall be due in connection
with the Conveyance, and that the Conveyance shall not be deemed to violate
Section 21 of the Security Instrument respecting Transfers.”




7.

AIMCO STANDARD.

A.

Section 1(v) is modified to read as follows:

(v)

"Personalty" means all furniture, furnishings, equipment, machinery, building
materials, appliances, goods, supplies, tools, books, records (whether in
written or electronic form), computer equipment (hardware and software) and
other tangible personal property (other than Fixtures) which are used now or in
the future exclusively in connection with the ownership, management or operation
of the Land or the Improvements or are located on the Land or in the
Improvements, and any operating agreements relating to the Land or the
Improvements, and any surveys, plans and specifications and contracts for
architectural, engineering and construction services relating to the Land or the
Improvements and all other intangible property and rights exclusively relating
to the operation of, or used exclusively in








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page A-2

LOUISIANA

Ó 1997-2001 Fannie Mae




connection with, the Land or the Improvements including all governmental permits
relating to any activities on the Land.

B.

Section 7(c) is modified to read as follows:

(c)

Notwithstanding the provisions of  Section 7(a), Lender will not require
Borrower to deposit with Lender amounts sufficient to accumulate with Lender the
entire sum required to pay the water and sewer charges, fire, hazard or other
insurance premiums, and ground rents.  At least annually, Borrower must provide
Lender with proof of payment of all such Impositions for which Lender is not
collecting Imposition Deposits.  In the event that Borrower does not timely pay
any of the Impositions, or fails to provide Lender with proof of such payment,
or upon the occurrence of an Event of Default hereunder, or upon Borrower’s
failure to maintain the Mortgaged Property in a satisfactory manner in
accordance with the requirements of this Instrument, then in any such events,
Lender may require Borrower to deposit with Lender the Imposition Deposits as
provided in Section 7(a).

C.

Except in a case where Lender in its discretion determines that an emergency
exists, Lender may take actions specified in Section 12(a) only if Lender has
notified Borrower of Borrower's failure to perform any of its obligations under
this Instrument or any other Loan Document and Borrower does not cure the
failure within ten (10) days after such notice.  If Lender so determines that an
emergency exists, Lender shall notify Borrower of the action taken within ten
(10) days after the action is taken.

D.

Sections 14(b)(4) and 14(b)(5) are modified to read as follows:

(4)

within 120 days after the end of each fiscal year of Borrower, and at any other
time upon Lender's request, a statement that identifies all owners of any
interest in Borrower and each general partner in Borrower, and confirming that
the ownership of each other Controlling Entity has not changed in a manner that
violates Section 21(a);

(5)

promptly following Lender's request, quarterly or monthly income and expense
statements for the Property relating to a quarterly or monthly period, as the
case may be, ending no later than 45 days before the request;

E.

For purposes of Section 14(b), Borrower shall be deemed to have delivered any
statement or document "upon Lender's request" if Borrower has delivered the
document promptly following Lender's request.

F.

Notwithstanding Section (14)(c), unless an Event of Default has occurred and is
continuing, or Lender has determined that an event having a Material Adverse
Effect has occurred, Lender may require that the financial statements required
by Sections 14(b)(1), 14(b)(2) and 14(b)(3) be audited, but may not require that
any other financial statements required by Section 14 be audited.  Certification
of a statement by the chief financial officer of the entity that is the subject
of the statement or, in the case of a partnership, the chief








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page A-3

LOUISIANA

Ó 1997-2001 Fannie Mae




financial officer of the general partner, will be acceptable to Lender as
certification by an individual having authority to bind Borrower.

G.

Lender shall not have Borrower's books and records audited pursuant to Section
14(d) unless Lender has given Borrower notice specifying the statements,
schedules and reports required by Section 14(b) that Borrower has failed to
provide, and Borrower has not provided such statements by the expiration of ten
days after such notice.

H.

So long as Borrower is contesting the amount and validity of any Imposition
other than insurance premiums diligently and in good faith as described in
Section 15(d) and all of the conditions specified in clauses (1) through (4) of
Section 15(d) are satisfied, Lender will refrain from applying Imposition
Deposits to payment of the contested Imposition.

I.

Section 15(e) and Section 16 are modified to read as follows:

15(e)

Borrower shall promptly deliver to Lender a copy of all notices of, and invoices
for Impositions, and if Borrower pays any Imposition directly (which Borrower
has no obligation to do unless Imposition Deposits have been waived or are
insufficient and Lender has notified Borrower of that insufficiency), Borrower
shall promptly furnish to Lender receipts evidencing such payments.

16.

LIENS; ENCUMBRANCES.  Borrower acknowledges that, to the extent provided in
Section 21, the grant, creation or existence of any mortgage, deed of trust,
deed to secure debt, security interest or other lien or encumbrance (a “Lien”)
on the Mortgaged Property (other than the lien of this Instrument), or on
certain ownership interests in Borrower, whether voluntary, involuntary or by
operation of law, and whether or not such lien has priority over the lien of
this Instrument, is a “Transfer” which constitutes an Event of Default.

J.

For purposes of Section 18(b), "pre-packaged supplies, cleaning materials and
petroleum products customarily used in the operation and maintenance of
comparable multifamily properties" shall include, without limitation, pool, spa,
maintenance and gardening materials.

K.

The second sentence of Section 18(c) is modified to read as follows:

Borrower shall not lease or allow the sublease or use of all or any portion of
the Mortgaged Property to any tenant or subtenant for nonresidential use by any
user that, in the ordinary course of its business, would be reasonably expected
to cause or permit any Prohibited Activity or Condition.

L.

For purposes of Section 18(d), Borrower shall only be obligated to pay
out-of-pocket expenses incurred by Lender in connection with the monitoring and
review of an O&M Program and Borrower's performance to the extent such expenses
are reasonable.








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page A-4

LOUISIANA

Ó 1997-2001 Fannie Mae




M.

Borrower's representation and warranty in Section 18(e)(4) regarding
requirements for notification regarding releases of Hazardous Materials shall
relate only to such releases, if any, at or affecting the Mortgaged Property.

N.

Section 18(e)(5) is modified to read as follows:

(5)

no event has occurred with respect to the Mortgaged Property that constitutes,
or with the passing of time or the giving of notice would reasonably be expected
to constitute, noncompliance with the terms of any Environmental Permit;

O.

Section 18(g) is modified to read as follows:

(g)

Borrower shall pay promptly the costs of any environmental inspections, tests or
audits ("Environmental Inspections") required by Lender in connection with or in
preparation for any foreclosure or deed in lieu of foreclosure.  Borrower shall
also pay promptly the reasonable costs of any Environmental Inspections required
by Lender in connection with, or as a condition of Lender's consent to any
Transfer under Section 21, or required by Lender following a reasonable
determination by Lender that Prohibited Activities or Conditions may exist.  Any
such costs incurred by Lender (including the fees and out-of-pocket costs of
attorneys and technical consultants whether incurred in connection with any
judicial or administrative process or otherwise) which Borrower fails to pay
promptly shall become an additional part of the Indebtedness as provided in
Section 12. The results of all Environmental Inspections made by Lender in
connection with or in preparation for any foreclosure or deed in lieu of
foreclosure shall at all times remain the property of Lender and Lender shall
have no obligation to disclose such results to or otherwise make such results
available to Borrower or any other party.  Lender will make available to
Borrower the results of all other Environmental Inspections made by Lender.
 Lender hereby reserves the right, and Borrower hereby expressly authorizes
Lender, to make available to any party, including any prospective bidder at a
foreclosure sale of the Mortgaged Property, the results of any Environmental
Inspections made by Lender with respect to the Mortgaged Property.  Borrower
consents to Lender notifying any party (either as part of a notice of sale or
otherwise) of the results of any of Lender's Environmental Inspections.  Except
in the case of an Environmental Inspection performed in connection with a
foreclosure or deed in lieu of foreclosure, or a disclosure of Environmental
Inspection results that Lender is required by law to make, Lender shall notify
Borrower of its intention to disclose such information and shall give Borrower
ten days to provide supplemental information, explanations or corrections to
accompany the disclosure. Borrower acknowledges that Lender cannot control or
otherwise assure the truthfulness or accuracy of the results of any of its
Environmental Inspections and that the release of such results to prospective
bidders at a foreclosure sale of the Mortgaged Property may have a material and
adverse effect upon the amount which a party may bid at such sale.  Borrower








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page A-5

LOUISIANA

Ó 1997-2001 Fannie Mae




agrees that Lender shall have no liability whatsoever as a result of delivering
the results of any of its Environmental Inspections to any third party, and
Borrower hereby releases and forever discharges Lender from any and all claims,
damages, or causes of action, arising, out of, connected with or incidental to
the results of, the delivery of any of Lender's Environmental Inspections.

P.

Lender shall not commence Remedial Work under the second sentence of Section
18(h) unless Lender has given Borrower notice of its intention to do so and
Borrower has not begun performing the Remedial Work within 10 days after such
notice.

Q.

The following sentence is added at the end of Section 18(j):

However, Borrower shall have no obligation to indemnify any of the foregoing
parties to the extent that the proceedings, claims, damages, penalties or costs
arise out of the gross negligence or willful misconduct of Lender, any prior
owner or holder of the Note, the Loan Servicer or any prior Loan Servicer.

R.

For purposes of Section 19(b), Lender will accept a duplicate original of any
insurance policy.

S.

For purposes of Section 19(d), an insurance company will be acceptable to Lender
if it has a rating in Best's Key Rating Guide of at least "A-" and a financial
size category of at least “v,” provided that if Fannie Mae changes its
requirements for the financial rating of insurers generally, Lender may change
the requirement set forth in this sentence in a manner consistent with any such
change.

T.

Clause (2) of Section 19(g) is modified to read as follows:

(2)

Lender determines, in its discretion, that the combination of insurance proceeds
and amounts provided by the Borrower will be sufficient to complete the
Restoration.

U.

For purposes of Section 19(h), Lender shall automatically succeed to rights of
Borrower in and to insurance policies and unearned premiums only to the extent
permitted by the applicable policies and insurance companies.

V.

Section 21(a)(2) is modified to read as follows:

(2)

if Borrower is a joint venture general partnership, a Transfer of (A) any
general partnership interest (except for a Transfer to a Qualified REIT
Subsidiary, as defined in Section 856(i)(2) of the Internal Revenue Code of
1986, 100% owned by Apartment Investment and Management Company, a Maryland
corporation or to a Qualified REIT Subsidiary, as defined in Section 856 (l)(1)
of the Internal Revenue Code of 1986, 100% owned by AIMCO OP), or (B) other
interests in Borrower that would cause the Initial Owners of Borrower to own
less than 51% of all partnership interests in Borrower;








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page A-6

LOUISIANA

Ó 1997-2001 Fannie Mae




W.

New Sections 21(b)(7), 21(b)(8), 21(b)(9), and 21(b)(10) are added, as follows:

(7)

The Transfer of any joint venture partnership interests in Borrower provided no
Change of Control occurs as a result of such Transfer.

(8)

The Transfer of shares of common stock, limited partnership interests or other
beneficial or ownership interests or other forms of securities in AIMCO REIT or
AIMCO OP, and the issuance of all varieties of convertible debt, equity and
other similar securities of AIMCO REIT or AIMCO OP, and the subsequent Transfer
of such securities; provided, however, that no Change of Control occurs as a
result of such Transfer, either upon such Transfer or upon the subsequent
conversion to equity of such convertible debt or other securities.

(9)

The issuance by AIMCO REIT or AIMCO OP of additional common stock, limited
partnership interests or other beneficial or ownership interests, convertible
debt, equity and other similar securities, and the subsequent Transfer of such
convertible debt or securities; provided, however, that no Change of Control
occurs as the result of such Transfer, either upon such Transfer or upon the
subsequent conversion to equity of such convertible debt or other securities.

(10)

So long as AIMCO REIT owns 100% of the stock of AIMCO-LP, Inc., a Transfer of
limited partnership interests that results in AIMCO-LP, Inc. owning not less
than 50.1% of the limited partnership interests in AIMCO OP.

X.

Section 21(b)(8) shall apply only to a Transfer of an interest in a Controlling
Entity that is prohibited by Section 21(a)(7).

Y.

A new Section 21(d) is added, as follows:

(d)

For purposes of this Section 21, the following terms shall be defined as
follows:

(1)

"Change of Control" shall mean the earliest to occur of (A) the date an
Acquiring Person becomes (by acquisition, consolidation, merger or otherwise),
directly or indirectly, the beneficial owner of more than forty percent (40%) of
the total Voting Equity Capital of AIMCO REIT then outstanding, or (B) the date
on which AIMCO REIT shall cease to hold (whether directly or indirectly through
a wholly owned intermediary entity such as AIMCO-LP, Inc. or AIMCO-GP, Inc.) at
least 50.1% of the limited partnership interests in AIMCO OP, or (C) the date on
which AIMCO REIT shall cease for any reason to hold (whether directly or
indirectly) (i) the








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page A-7

LOUISIANA

Ó 1997-2001 Fannie Mae




interests in the Joint Venture Partners held as of the date of this Instrument
(as evidenced by organizational charts and documents submitted to Lender as of
such date) and (ii) the Controlling Interest(s) in the Borrower, or (D) the
replacement (other than solely by reason of retirement at age sixty-five or
older, death or disability) of more than 50% (or such lesser percentage as is
required for decisionmaking by the board of directors of trustees, if
applicable) of the members of the board of directors (or trustee, if applicable)
of AIMCO REIT over a one-year period where such replacement shall not have been
approved by a vote of at least a majority of the board of directors (or
trustees, if applicable) of AIMCO REIT then still in office who either were
members of such board of directors (or trustees, if applicable) at the beginning
of such one year period or whose election as members of the board of directors
(or trustees, if applicable) was previously so approved.

(2)

"Acquiring Person" shall mean a "person" or group of "persons" within the
meaning of Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended.  However, notwithstanding the foregoing, “Acquiring Person” shall not
be deemed to include any member of the Borrower Control Group unless such member
has, directly or indirectly, disposed of, sold or otherwise transferred to, or
encumbered or restricted (whether by means of voting trust agreement or
otherwise) for the benefit of an Acquiring Person, all or any portion of the
Voting Equity Capital of AIMCO REIT directly or indirectly owned or controlled
by such member or such member directly or indirectly votes all or any portion of
the Voting Equity Capital of AIMCO REIT, directly or indirectly, owned or
controlled by such member for the taking of any action which, directly or
indirectly constitutes or would result in a Change of Control, in which event
such member of the Borrower Control Group shall be deemed to constitute an
Acquiring Person to the extent of the Voting Equity Capital of AIMCO REIT owned
or controlled by such member.

(3)

"Borrower Control Group" shall mean Terry Considine, Peter K. Kompaniez, Richard
S. Ellwood, J. Landis Martin, Thomas L. Rhodes and James N. Bailey.

(4)

A "Person" shall mean an individual, an estate, a trust, a corporation, a
partnership, a limited liability company or any other organization or entity
(whether governmental or private).








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page A-8

LOUISIANA

Ó 1997-2001 Fannie Mae




(5)

"Security" shall have the same meaning as in Section 2(1) of the Securities Act
of 1933, as amended.

(6)

"Controlling Interest(s)" shall mean (i) with respect to a partnership, such
majority and/or managing general partner interests which, together with a
majority of limited partnership interests if necessary for consent purposes,
vest in the holder of such interests the sole power, right and authority to
control the day to day operations of the Borrower; including, without
limitation, the authority to manage, operate and finance the Mortgaged Property,
(ii) with respect to a corporation, the number of shares which entitle the
holder to elect a majority of the board of directors of the Borrower, and (iii)
with respect to a limited liability company, such majority and/or managing
member interests as vest in the holder of such interests the sole power, right
and authority to control the day to day operations of the Borrower; including,
without limitation, the authority to manage, operate and finance the Mortgaged
Property.

(7)

"AIMCO REIT" shall mean Apartment Investment and Management Company, a
corporation organized and existing under the laws of the State of Maryland.

(8)

"AIMCO OP" shall mean AIMCO Properties, L.P., a limited partnership organized
and existing under the laws of the State of Delaware.

(9)

"Joint Venture Partners" shall mean the entities executing this Instrument on
behalf of the Borrower and/or its successors or assigns in interest.

(10)

“Voting Equity Capital” shall mean Securities of any class or classes, the
holders of which are ordinarily, in the absence of contingencies, entitled to
elect a majority of the board of directors (or Persons performing similar
functions).

V.

Section 22(a) is modified to read as follows:

(a)

any failure by Borrower to pay or deposit (i) any Imposition Deposit within
three days after it is due, or (ii) any other amount required by the Note, this
Instrument, or any other Loan Document when due.

W.

Section 28 shall obligate Borrower to provide such further assurances as Lender
reasonably may require.








FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page A-9

LOUISIANA

Ó 1997-2001 Fannie Mae




X.

The words "Except as otherwise disclosed to Lender in writing, before the date
of this Instrument" are added at the beginning of the second sentence of Section
41.

Y.

Section 37 is modified by adding: “; provided, however, that in the event of a
Transfer, any or some or all of the Modifications to Instrument set forth in
Exhibit B (if any) may be modified or rendered void by Lender at Lender’s option
by notice to Borrower/transferee”.  The modifications set forth in this Exhibit
B shall be null and void unless title to the Mortgaged Property is vested in an
entity whose Controlling Interest(s) are directly or indirectly held by AIMCO
REIT or AIMCO OP.







INITIALS














FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -

Form 4019

11/01

Page A-10

LOUISIANA

Ó 1997-2001 Fannie Mae


